Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.1 Filed 07/28/20 Page 1 of 146




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN


ALLSTATE INSURANCE COMPANY;
ALLSTATE FIRE AND CASUALTY C.A. No. _______________
INSURANCE COMPANY; ALLSTATE
PROPERTY    AND     CASUALTY
INSURANCE COMPANY; ESURANCE
INSURANCE     COMPANY;    and
ESURANCE     PROPERTY    AND
CASUALTY INSURANCE COMPANY, Demand for Jury Trial

                        Plaintiffs,

v.

ISPINE, PLLC; SURGICAL CENTER
OF SOUTHFIELD, LLC; NORTHWEST
NEUROLOGY, P.C.; PERFORMANCE
ORTHOPEDICS OF MICHIGAN PLLC;
BRR MEDICAL SUPPLY, INC.; GULF
COAST MEDICAL SERVICES, LLC;
CCT MEDICAL SUPPLIES, INC;
STEFAN PRIBIL, M.D.; WESLEY
BLAKE BARBER; TESSY JENKINS,
M.D.; and ROBERT SWIFT, D.O.,

                        Defendants.


                                COMPLAINT

     Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance

Company, Allstate Property and Casualty Insurance Company, Esurance Insurance

Company, and Esurance Property and Casualty Insurance Company (hereinafter


                                      1
 Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.2 Filed 07/28/20 Page 2 of 146




collectively referred to as “Allstate” and/or “plaintiffs”), by their attorneys SMITH

& BRINK, hereby allege as follows.

I.    INTRODUCTION

      1.     This is a case about medical clinics, an ambulatory surgery center, an

intraoperative neuromonitoring (“IONM”) provider, durable medical equipment

(“DME”) suppliers, and the physicians, owners, managers, agents, and

representatives of the same who engaged in a scheme to defraud Allstate by

submitting and causing to be submitted false and fraudulent records, bills, and

invoices through interstate wires and the U.S. Mail seeking to collect payment from

Allstate for treatment and services that were not actually performed, were medically

unnecessary, were fraudulently billed, and were not lawfully rendered pursuant to

Allstate policies and applicable statutes and regulations, including the Michigan No-

Fault Act, Mich. Comp. Laws § 500.3101, et seq.

      2.     The insurance fraud scheme perpetrated by the defendants was

designed to, and did in fact, result in payments from Allstate to and on behalf of the

defendants pursuant to Allstate policies and applicable statutes and regulations.

      3.     All of the acts and omissions of the defendants, described throughout

this Complaint, were undertaken intentionally.

      4.     By this Complaint, and as detailed in each count set out below, Allstate

brings this action for: (1) violations of the federal Racketeer Influenced and Corrupt

                                          2
 Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.3 Filed 07/28/20 Page 3 of 146




Organizations (RICO) Act, 18 U.S.C. § 1962(c) and (d); (2) common law fraud; (3)

civil conspiracy; (4) payment under mistake of fact; and (5) unjust enrichment.

Allstate also seeks declaratory relief that no previously-denied and pending claims

submitted to it by the defendants are compensable.

      5.     As a result of the defendants’ fraudulent acts, Allstate has paid in excess

of $730,805 to them related to the patients at issue in this Complaint

II.   THE PARTIES

      A.     PLAINTIFFS

      6.     Allstate Insurance Company, Allstate Property and Casualty Insurance

Company, and Allstate Fire and Casualty Insurance Company are each companies

duly organized and existing under the laws of the State of Illinois.

      7.     Esurance Insurance Company and Esurance Property and Casualty

Insurance Company are companies duly organized and existing under the laws of

the State of Wisconsin.

      8.     Allstate Insurance Company, Allstate Property and Casualty Insurance

Company, and Allstate Fire and Casualty Insurance Company have their respective

principal places of business in Northbrook, Illinois.

      9.     Esurance Insurance Company and Esurance Property and Casualty

Insurance Company have their respective principal places of business in San

Francisco, California.

                                           3
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.4 Filed 07/28/20 Page 4 of 146




      10.    At all times relevant to the allegations contained in this Complaint, the

plaintiffs were authorized to conduct business in the State of Michigan.

      B.     DEFENDANTS

             1.     ISpine, PLLC

      11.    ISpine, PLLC (“ISpine”) is organized under the laws of the State of

Florida.

      12.    ISpine is owned by Stefan Pribil, M.D. (“Pribil”), who is a citizen of

the State of Florida.

      13.    At all relevant times, ISpine was operated and conducted by Surgical

Center of Southfield, LLC d/b/a Fountain View Surgery Center (“Fountain View”),

Northwest Neurology, P.C. (“Northwest Neurology”), BRR Medical Supply, Inc.

(“BRR Medical”), Gulf Coast Medical Services, LLC (“Gulf Coast”), CCT Medical

Supplies, Inc (“CCT Medical”), Pribil, Wesley Blake Barber (“Barber”), Tessy

Jenkins, M.D. (“Jenkins”), and Robert Swift, D.O. (“Swift”).

      14.    ISpine’s principal place of business is located in Southfield, Michigan.

      15.    Since January 1, 2019, ISpine has billed Allstate for services that were

not actually rendered, were medically unnecessary (to the extent services were

rendered at all), and were unlawful in relation to several Allstate insureds, including

the patients set out in Exhibit 1.




                                          4
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.5 Filed 07/28/20 Page 5 of 146




             2.      Surgical Center of Southfield, LLC

      16.    Surgical Center of Southfield, LLC is organized under the laws of the

State of Michigan.

      17.    Surgical Center of Southfield, LLC also does business using the

registered fictitious name Fountain View Surgery Center.

      18.    Fountain View is owned by David Williams, Jeffrey Carroll, M.D.,

Mark Goldberger, M.D., and Swift, all of whom are citizens of the State of Michigan.

      19.    At all relevant times, Fountain View was operated and conducted by

ISpine, Performance Orthopedics of Michigan PLLC (“Performance Orthopedics”),

Pribil, Barber, and Swift.

      20.    Fountain View’s principal place of business is located in Southfield,

Michigan.

      21.    Fountain View billed Allstate for services that were not actually

rendered, were medically unnecessary (to the extent services were rendered at all),

and were unlawful in relation to several Allstate insureds, including the patients set

out in Exhibit 2.

             3.      Northwest Neurology, P.C.

      22.    Northwest Neurology, P.C. is incorporated under the laws of the State

of Michigan.




                                          5
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.6 Filed 07/28/20 Page 6 of 146




      23.    At all relevant times, Northwest Neurology was operated and

conducted by ISpine, Pribil, Barber, and Jenkins.

      24.    Northwest Neurology’s principal place of business is located in

Southfield, Michigan.

      25.    Since 2018, Northwest Neurology billed Allstate for services that were

not actually rendered, were medically unnecessary (to the extent services were

rendered at all), and were unlawful in relation to several Allstate insureds, including

the patients set out in Exhibit 3.

             4.      Performance Orthopedics of Michigan PLLC

      26.    Performance Orthopedics of Michigan PLLC is organized under the

laws of the State of Michigan.

      27.    Performance Orthopedics is owned by Swift, who is a citizen of the

State of Michigan.

      28.    At all relevant times, Performance Orthopedics was operated and

conducted by Fountain View, BRR Medical, Gulf Coast, Barber, and Swift.

      29.    Performance Orthopedics’s principal place of business is located in

Southfield, Michigan.

      30.    Performance Orthopedics billed Allstate for services that were not

actually rendered, were medically unnecessary (to the extent services were rendered




                                          6
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.7 Filed 07/28/20 Page 7 of 146




at all), and were unlawful in relation to several Allstate insureds, including the

patients set out in Exhibit 4.

             5.      BRR Medical Supply, Inc.

      31.    BRR Medical Supply, Inc. is incorporated under the laws of the State

of Michigan.

      32.    At all relevant times, BRR Medical was operated and conducted by

ISpine, Performance Orthopedics, Pribil, Barber, and Swift.

      33.    BRR Medical’s principal place of business is located in Rochester Hills,

Michigan.

      34.    BRR Medical billed Allstate for services and DME that were not

actually provided, were medically unnecessary (to the extent services and DME were

provided at all), and were unlawful in relation to several Allstate insureds, including

the patients set out in Exhibit 5.

             6.      Gulf Coast Medical Services, LLC

      35.    Gulf Coast Medical Services, LLC is organized under the laws of the

State of Delaware.

      36.    Gulf Coast also does business using the registered fictitious name Gulf

Coast Medical, LLC.

      37.    Gulf Coast is owned by Scott Stratmann, D.C., who is a citizen of the

State of Arizona.

                                          7
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.8 Filed 07/28/20 Page 8 of 146




      38.    At all relevant times, Gulf Coast was operated and conducted by ISpine,

Performance Orthopedics, Pribil, Barber, and Swift.

      39.    Gulf Coast’s principal place of business is located in Troy, Michigan.

      40.    Gulf Coast billed Allstate for services and DME that were not actually

provided, were medically unnecessary (to the extent services and DME were

provided at all), and were unlawful in relation to several Allstate insureds, including

the patients set out in Exhibit 6.

             7.     CCT Medical Supplies, Inc

      41.    CCT Medical Supplies, Inc is organized under the laws of the State of

Michigan.

      42.    At all relevant times, CCT Medical was operated and conducted by

ISpine, Pribil, and Barber.

      43.    CCT Medical’s principal place of business is located in Waterford,

Michigan.

      44.    CCT Medical billed Allstate for services and DME that were not

actually provided, were medically unnecessary (to the extent services and DME were

provided at all), and were unlawful in relation to several Allstate insureds, including

the patients set out in Exhibit 7.

             8.     Stefan Pribil, M.D.

      45.    Pribil is a resident and citizen of the State of Florida.

                                           8
 Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.9 Filed 07/28/20 Page 9 of 146




       46.   At all relevant times, Pribil operated and conducted ISpine, Fountain

View, Northwest Neurology, BRR Medical, Gulf Coast, and CCT Medical.

             9.    Wesley Blake Barber

       47.   Barber is a resident and citizen of the State of Michigan.

       48.   At all relevant times, Barber operated and conducted ISpine, Fountain

View, Northwest Neurology, Performance Orthopedics, BRR Medical, Gulf Coast,

and CCT Medical.

             10.   Tessy Jenkins, M.D.

       49.   Jenkins is a resident and citizen of the State of Michigan.

       50.   At all relevant times, Jenkins operated and conducted ISpine and

Northwest Neurology.

             11.   Robert Swift, D.O.

       51.   Swift is a resident and citizen of the State of Michigan.

       52.   At all relevant times, Swift operated and conducted Fountain View,

Performance Orthopedics, BRR Medical, and Gulf Coast.

III.   JURISDICTION AND VENUE

       53.   Pursuant to 28 U.S.C. § 1331, this Court has jurisdiction over this action

relating to the claims brought by the plaintiffs under 18 U.S.C. § 1961, et seq.

because they arise under the laws of the United States.




                                          9
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.10 Filed 07/28/20 Page 10 of 146




      54.       Pursuant to 28 U.S.C. § 1332, this Court has jurisdiction over this action

because the amount in controversy, exclusive of interest and costs, exceeds $75,000

against each defendant and because it is between citizens of different states.

      55.       Supplemental jurisdiction over the plaintiffs’ state law claims is proper

pursuant to 28 U.S.C. § 1367.

      56.       Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) whereas the vast

majority of the acts at issue in this Complaint were carried out within the Eastern

District of Michigan.

IV.   BACKGROUND ON THE DEFENDANTS AND THEIR SCHEME

      57.       The defendants used the RICO enterprise clinics discussed herein to

submit exorbitant charges to Allstate for purported medical services, procedures, and

equipment that were not actually provided, were unlawful, were not medically

necessary, and were fraudulently billed.

      58.       The purpose of the scheme was to generate the highest possible amount

of charges both to seek recovery directly from Allstate and to sell the right to seek

collection from Allstate to third parties, a business called “factoring” by its

participants.

      59.       The fraudulent scheme described herein was primarily driven by

excessive and medically unnecessary procedures and services ordered, billed, and

allegedly performed by ISpine.

                                             10
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.11 Filed 07/28/20 Page 11 of 146




      60.      ISpine was formed in Florida by defendant Pribil, who was a

neurosurgeon practicing in Florida until he was recruited to travel to Michigan to

generate bills for submission pursuant to Michigan’s No-Fault Act (which, unlike

Florida, has unlimited medical benefits).

      61.      Pribil was recruited to establish ISpine’s operation in Michigan by

defendant Barber, who is now ISpine’s practice administrator, and the owner of an

ambulatory surgery center in Michigan named Michael Angelo (“Angelo”).

      62.      Defendant Barber has a lengthy history in the medical factoring

business, and is currently under indictment for his role in a scheme to recruit women

to fly to different states for medically unnecessary surgeries involving removal of

transvaginal mesh. See United States of America v. Wesley Blake Barber, et al.,

No. 1:19-cr-00239 (E.D.N.Y.).

      63.      Among the allegations in the indictment against Barber are that he

facilitated travel by women to physicians with whom Barber worked to have

unnecessary surgery and Barber then “purchased and resold medical debts for

profit.” Id.

      64.      The scheme described herein is remarkably similar to that for which

Barber was indicted, as the defendants recruited patients who claimed to be involved

in motor vehicle accidents to undergo unnecessary procedures, which were almost




                                            11
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.12 Filed 07/28/20 Page 12 of 146




always invasive surgeries, and then sold the right to collect on the medical bills to

third parties.

       65.       ISpine has admitted in sworn discovery responses that Barber is the

“sole practice administrator” of ISpine and that he works 40-80 hours per week

operating the clinic.

       66.       Barber, who is a layperson, regularly directs patient treatment at ISpine

to ensure that patients are coerced to undergo expensive surgical procedures as

quickly as possible.

       67.       A former ISpine nurse named Kim Lilly-Bernau, N.P. (“Lilly-Bernau”)

testified about the extent of Barber’s control over the clinic:

             Q. And this was Blake?

             A. Yes.

             Q. Who’s not a doctor?

             A. Who’s not a doctor but he owned the business. This was - - iSpine is
                really his business…

             Q. So Blake, Blake was the owner of iSpine and he was doing the billing?

             A. Everyone said, everyone said that Dr. Pribil, that we all worked for
                Blake, that we’re not really working for Dr. Pribil, yes.

             Q. And Blake was the owner?

             A. It was really Blake, but iSpine was Blake’s baby, yes.




                                             12
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.13 Filed 07/28/20 Page 13 of 146




      68.      Lilly-Bernau further testified that when she made a medical decision

that diverted patients from ISpine, Blake threatened to fire her:

            A. Oh sometimes - - so if I didn’t try to fill up the schedule, I would get
               screamed at, so I did my best to screen the patients. If I felt like they
               needed shoulder surgery and neck surgery and I thought their shoulder
               was worse and I sent them away to an ortho specialist because I thought
               that was worse, I’d be in really big trouble with [Blake]. He’s like, “if
               you know there’s a neck problem, why are you making them leave?
               And I would say “Because their shoulder is worse.” And I almost got
               fired over that a couple of times…

            Q. As a medical professional?...he would overrule you?

            A. I, I would be threatened dismissal if that ever happened again.

      69.      Barber’s control over ISpine was so thorough that he overrode Pribil

and ISpine’s biller when concerns were raised about whether ISpine could properly

bill insurers for services provided by assistants, as depicted by the email exchange

below:




                                           13
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.14 Filed 07/28/20 Page 14 of 146




      70.   Layperson Barber also created medical records and bills that were sent

to insurers, including making amendments to operative reports after they were

prepared by the physician. For example:




                                       14
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.15 Filed 07/28/20 Page 15 of 146




      71.    Pribil has testified that Barber was paid a percentage of the amount

received by ISpine from insurers, which created a financial motivation for Barber to

cause ISpine to bill for as many surgeries as possible.

      72.    Barber, along with business partners named Ihan Rodriguez and Salah

Jahad, also entered into contracts with the third parties who purchased the

defendants’ bills whereby they were paid “commissions” (i.e., kickbacks) that were

based on the amount of the bills purchased.

      73.    For example, Barber had a separate contract whereby he was personally

paid up to five percent (5%) of the amount of the ISpine accounts receivables sold,

including for several of the patients at issue herein.

      74.    Barber and Ihan Rodriguez formed a separate entity called AR Claims,

LLC to receive these “commission” payments, which could reach tens of thousands

of dollars due to the extensive bills and outrageous amounts charged by the

participants in the scheme described herein.

      75.    The defendants sold their accounts receivable to several different third

parties, including Velocity MRS – Fund IV, LLC, Velocity MRS – Fund V, LLC,
                                           15
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.16 Filed 07/28/20 Page 16 of 146




Velocity MRS – Fund VI, LLC (collectively, “Velocity”), HMRF-Fund III, LLC,

Funding4Doctors LLC (“Funding4Doctors”), and National Health Finance DM,

LLC.

       76.   The contracts between the defendants and the third parties who

purchased their bills provided that the third parties would pay a predetermined

percentage that was a fraction of the amount billed by the defendants to auto insurers.

       77.   For example, the contracts between ISpine and Velocity provided for

Velocity to pay ISpine just twenty-one percent (21%) of the amount billed to

Allstate. See Exhibits 8 and 9.

       78.   Thus, the defendants, and particularly Barber, had a significant

financial motivation to bill Allstate for as many procedures, ancillary services, and

DME as possible, at unconscionable rates and regardless of medical need and

applicable standards of care, to maximize the amount they would receive pursuant

to the contracts with their factoring partners.

       79.   The defendants made decisions about patient treatment based on how

or if they would be able to bill for it, as exemplified by the email below from

defendant Pribil stating the reason that he wants an assistant for only some of the

surgeries he allegedly performed:




                                           16
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.17 Filed 07/28/20 Page 17 of 146




      80.      ISpine’s former nurse also testified that the charges submitted by ISpine

were not in line with what would have been submitted to other payors and that Barber

drove the charges:

            Q. Are you saying that it appeared the charges were high with these auto
               insurance only companies?

            A. Yes. It was like 5 to 10 times what a hospital would charge, you know,
               for a procedure, what I feel like reimbursement would be with normal
               insurance, and I just, and then I noticed it was a lot of nonmedical
               people who owned these businesses…

            Q. So what’s the bill you saw?

            A. I think it was like a 100 or $120,000 for like a very simple Dr. Pribil
               case. So this is what Blake does…Blake is a factoring agent.

      81.      Barber met Angelo, who was integral to recruiting Pribil and ISpine to

Michigan, through his factoring business.

      82.      Angelo is currently named as a defendant in numerous lawsuits alleging

that he defrauded automobile insurers in Michigan and business associates.

      83.      When Barber advised Angelo that he was associated with a

neurosurgeon in Florida (i.e., defendant Pribil) who may be able to generate bills at

Angelo’s ambulatory surgical center, Angelo dispatched a 26-year old layperson

named Jordan Marsh (“Marsh”) to Florida to observe Pribil.
                                             17
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.18 Filed 07/28/20 Page 18 of 146




      84.    Based upon Marsh’s observation, Angelo made Pribil the medical

director of his ambulatory surgery center in Michigan and Pribil began flying to

Michigan to bill for medically unnecessary surgical procedures.

      85.    Pribil later testified that while serving as medical director he observed

improper conduct at Angelo’s surgery center and related clinics, including patients

who were subjected to treatment he described as “criminal.”

      86.    Despite Pribil’s admission of misconduct and improper treatment at

Angelo’s surgery center, he has continued to refer patients for medically unnecessary

services billed by entities owned by Angelo.

      87.    Angelo, Barber, and Marsh, along with an associate named Hassan

Fayad, solicited patients and controlled their treatment to maximize the bills

submitted by entities owned and controlled by each of these individuals, as

exemplified by the email below:




      88.    Barber and his associates referred to this arrangement of soliciting

patients and divvying them up amongst themselves as a “cooperative”:
                                         18
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.19 Filed 07/28/20 Page 19 of 146




      89.   Patients solicited by the “cooperative” were frequently referred by its

layperson members directly for treatments and testing, such as MRIs and

neurosurgical consultations with defendant Pribil.

      90.   Marsh is now engaged by ISpine to recruit and solicit patients through

an entity called Focused Vision Marketing,

      91.   Between February 2018 and May 2019, ISpine paid layperson

Marsh/Focused Vision Marketing more than $115,000 for soliciting patients to

undergo procedures.


                                        19
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.20 Filed 07/28/20 Page 20 of 146




      92.    After it began billing insurers in Michigan, ISpine was also recruited

by a former owner of defendant Fountain View named Mohammad Jaura (“Jaura”)

to perform the same types of procedures at his facility.

      93.    Barber arranged for Fountain View to sell its accounts receivable to

Velocity and received a commission for both the unreasonable bills submitted by

ISpine and the unreasonable facility fees submitted by Fountain View to Allstate.

      94.    Barber was also involved with the sale of accounts receivable by

Performance Orthopedics to Funding4Doctors and, upon information and belief,

received a personal financial gain from insurance claims submitted by defendant

Performance Orthopedics.

      95.    Jaura also introduced Pribil, Barber, and ISpine to an associate of his

named Anwar Malik (“Malik”), who is a technician who bills for intraoperative

neuromonitoring (“IONM”).

      96.    Pribil and ISpine previously performed surgeries without the use of

IONM, but after they were introduced to Malik, the same surgeries always included

tens of thousands of dollars in additional charges for IONM.

      97.    Barber attempted to facilitate the factoring of bills generated by the

IONM through Velocity to further increase his own personal profit from these

unnecessary surgeries.




                                         20
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.21 Filed 07/28/20 Page 21 of 146




      98.    When Velocity declined to purchase Malik’s accounts receivable

(meaning Barber did not get his kickback), ISpine, Pribil, and Barber stopped using

Malik to perform IONM and engaged defendants Northwest Neurology and Jenkins

to bill for such purported IONM testing.

      99.    In October 2019, Barber arranged for Funding4Doctors to purchase the

accounts receivable generated by the fraudulent bills submitted by Northwest

Neurology and Jenkins.

      100. Northwest Neurology and Jenkins have a lengthy history of submitting

claims to Allstate for esoteric neurologic testing that is not indicated for patients who

claim to have been involved in minor motor vehicle accidents.

      101. In addition to the unnecessary IONM billed by Northwest Neurology

and Jenkins, ISpine added predetermined prescriptions for DME to its protocol to

maximize profit, which were billed by defendants BRR Medical, Gulf Coast, and

CCT Medical, frequently for the same items of DME allegedly issued to the same

patients.

      102. Defendant        Performance      Orthopedics     used    nearly    identical

predetermined prescriptions for DME for its medically unnecessary procedures,

which were billed by defendants BRR Medical and Gulf Coast.

      103. Defendant Swift is a part owner of Fountain View and the owner of

Performance Orthopedics.

                                           21
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.22 Filed 07/28/20 Page 22 of 146




      104. Swift also previously worked with Pribil at a clinic that operated in

Angelo’s surgery center.

      105.   Swift and Performance Orthopedics engaged in the same practice as

ISpine of billing for treatment that was not performed, was unlawful, and was

medically unnecessary, and then factored the bills for profit.

      106. The defendants’ scheme involving each of these entities, which is

detailed below, resulted in millions of dollars in charges for unlawful, improper,

excessive, redundant, and medically unnecessary medical services, if such services

were provided at all, submitted to Allstate.

      107. The defendants’ bills and associated records were sent to Allstate

through interstate wires and the U.S. Mail, and Allstate relied on the faxes and

mailings sent by the defendants in paying claims for benefits.

V.    BILLING FOR SERVICES NOT RENDERED

      108. The defendants regularly submitted bills to Allstate seeking payment

for treatment and services that were never rendered to patients at issue herein.

      109. The defendants’ pervasive pattern of faxing and mailing demands for

payment for services that were not rendered is indicative of their goal to submit as

many claims for payment as possible regardless of whether the treatment was

actually rendered and whether it was medically necessary (discussed in detail infra).




                                          22
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.23 Filed 07/28/20 Page 23 of 146




      110. All of the claims submitted by the defendants to Allstate through

interstate wires and the U.S. Mail seeking payment for treatment that never occurred

are fraudulent.

      111. Allstate is not required to pay the defendants for services that were

never provided to patients at issue in this Complaint and is entitled to recover any

payments tendered to the defendants in reliance on their fraudulent billing for

services not rendered.

      112. Nearly all of the alleged surgeries at issue in this complaint were

claimed to have been performed at defendant Fountain View.

      113. Fountain View, which bills only for the alleged provision of the surgical

facility and supplies, may only ever properly bill for the procedures actually

performed by the surgeons.

      114. However, many of the bills submitted by Fountain View that are at issue

in this action are for different and additional procedures than those reported by

operative reports and from those billed by surgeons.

      115. The surgeons, including defendants Performance Orthopedics and

Swift, also submitted charges for procedures that did not occur.

      116. Patients at issue herein denied receiving the services or equipment

billed by the defendants at all.




                                         23
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.24 Filed 07/28/20 Page 24 of 146




       117. The following are representative examples of the defendants’

submission of bills for services that were never actually performed:

     Fountain View billed Allstate for facility fees relative to an alleged two-level
      lumbar surgery by ISpine to patient K.M. (Claim No. 0495070831)1 on
      February 21, 2019. However, at most, only a one-level procedure was
      performed.

     Fountain View billed Allstate for facility fees relative to an alleged two-level
      cervical surgery by ISpine to patient R.E. (Claim No. 0528804446) on June
      13, 2019. However, at most, only a one-level procedure was performed.

     Fountain View billed Allstate for facility fees relative to injections allegedly
      performed by ISpine to patient J.F. (Claim No. 0491502597) on September
      21, 2018. Fountain View billed for the performance of four (4) separate
      injections. However, ISpine billed Allstate for just one (1) injection
      consisting of an epidural to J.F.’s lumbar spine. Of the $11,016 billed to
      Allstate by Fountain View, $10,066 was for injections that were never
      performed at all.

     Fountain View billed Allstate for facility fees relative to a procedure allegedly
      performed by Performance Orthopedics to patient S.M. (Claim No.
      0431030659) on March 22, 2018. Performance Orthopedics represented on
      its bill and associated record that the surgery performed was a left knee
      meniscectomy. Fountain View billed Allstate for this purported knee surgery,
      but also billed Allstate an additional $11,125 for a purported shoulder surgery
      that did not take place at all.

     Performance Orthopedics and Fountain View billed Allstate for alleged
      procedures to patient S.B. (Claim No. 0493459283) on March 7, 2019 and
      March 30, 2019. Pursuant to the defendants’ predetermined treatment
      protocol (discussed infra), defendant Gulf Coast billed Allstate for allegedly
      issuing S.B. an intermittent limb compression device. S.B. testified that she
      did not have this device.



1
  To protect the confidentiality of the patients at issue herein, Allstate hereinafter
refers to each by his or her initials and Allstate claim number.
                                          24
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.25 Filed 07/28/20 Page 25 of 146




    Performance Orthopedics and Fountain View billed Allstate for an alleged
     procedure to patient J.N. (Claim No. 0481916377) on June 14, 2018.
     Performance Orthopedics billed Allstate for performing debridement,
     acromioplasty, an injection, and ultrasonic guidance for an injection. None of
     these procedures were performed at all, and each charge constitutes a bill for
     a service not rendered. Fountain View also billed Allstate a facility fee for
     the acromioplasty, which also constitutes billing for services not rendered
     since the procedure was not actually performed.

    Performance Orthopedics and Fountain View billed Allstate for an alleged
     procedure to patient G.G. (Claim No. 0507789220) on June 19, 2019.
     Performance Orthopedics and Fountain View each billed for several purported
     components of the surgery, including repair of G.G.’s rotator cuff. However,
     defendant Swift reported during surgery that when he observed G.G.’s rotator
     cuff during surgery he “felt [it] to be well-positioned” and no repair was
     performed. Indeed, Swift testified that G.G.’s “rotator cuff just showed some
     bruising, but nothing—but no significant tearing.” When asked whether
     G.G.’s rotator cuff required any repair Swift testified, “No, it did not.”

    Fountain View, Performance Orthopedics, and Swift billed Allstate for a
     purported shoulder surgery performed on patient P.H. (Claim No.
     0500213178) on August 23, 2018. The bills submitted by Swift include
     several services that were not performed at all, including debridement and
     acromioplasty. Swift also submitted at least three (3) separate bills for this
     alleged procedure: one bill claims the procedure was performed at
     Performance Orthopedics, one bill claims the procedure was performed at
     Fountain View, and one bill seeks payment for Swift’s services through an
     entirely different entity called Nextgen Pain Associates and Rehabilitation,
     LLC. It is only proper to seek payment for professional service once per
     procedure allegedly performed, and all other bills submitted by the defendants
     relative to P.H. were for services not performed.

      118. Often, ISpine and Fountain View submitted bills totaling hundreds of

thousands of dollars for surgeries that were never noted by patients’ other physicians

who were providing contemporaneous treatment.



                                         25
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.26 Filed 07/28/20 Page 26 of 146




      119. For example, ISpine billed Allstate nearly $100,000 for allegedly

performing a two-level cervical total disc replacement surgery on patient T.Y.

(Claim No. 0557411600) on January 22, 2020.

      120. The operative report submitted relative to T.Y. claims that Pribil had a

nurse practitioner from an entity called Spine & Health PLLC (“Spine & Health”)

assist with the surgery.

      121. When Allstate contacted Spine & Health to inquire about its alleged

treatment, Spine & Health responded stating “[p]atient [T.Y.] does not treat at Spine

& Health,” thus confirming that no service was actually performed.

      122. Allstate was also sent a prescription form with Pribil’s signature

ordering ISpine’s normal predetermined post-operative DME, but Allstate was never

billed by any DME supplier.

      123. The physician who had been evaluating T.Y. every month since his

alleged injury conducted a comprehensive evaluation on February 10, 2020, and did

not record any reference to T.Y. having undergone a purported major surgery just

two (2) weeks prior.

      124. The same physician had also billed for a comprehensive evaluation on

January 10, 2020, which was just five (5) days before ISpine allegedly evaluated

T.Y. and scheduled him for surgery, and expressly recorded that T.Y. was “[n]ot

interested in interventions.”

                                         26
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.27 Filed 07/28/20 Page 27 of 146




      125. Moreover, the records submitted by this long-term provider contradict

those submitted by ISpine, including that T.Y.’s upper-extremity complaints were

left-sided, not the right-sided complaints purportedly found by ISpine.

      126. T.Y. was also undergoing a lengthy course of physical therapy during

the same time period, and on January 27, 2020, just five (5) days after the alleged

surgery, the physical therapist billed Allstate for performing therapeutic exercises to

T.Y.’s neck, failed to make any note of T.Y. having undergone major surgery less

than a week prior, and expressly noted that T.Y. had “mid to full” range of motion

in his neck.

      127. Aside from the standard and boilerplate bills submitted by ISpine and

Jenkins, there is no indication from any of T.Y.’s other providers, including those

physicians and therapists who were rendering long term care, that T.Y. had

undergone any surgical procedure at all.

      128. Allstate is not required to pay the defendants for services that were

never provided to patients at issue in this Complaint and is entitled to recover any

payments tendered to the defendants in reliance on their fraudulent billing for

services not rendered.




                                           27
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.28 Filed 07/28/20 Page 28 of 146




VI.   MULTIPLE BILLING FOR IDENTICAL SERVICES

      129. ISpine, Fountain View, Performance Orthopedics, BRR Medical, Gulf

Coast, and CCT Medical regularly billed Allstate multiple times for the same

purported services.

      A.    MULTIPLE BILLING FOR DME

      130. BRR Medical, Gulf Coast, and CCT Medical routinely submitted

charges to Allstate claiming to have issued the same DME to the same patients

following the same alleged procedures.

      131. For example, ISpine billed Allstate for an alleged procedure performed

on patient B.S. (Claim No. 0516887627) on February 28, 2019, and pursuant to its

predetermined DME orders, signed a prescription for an intermittent compression

device.

      132. BRR Medical billed Allstate $4,080 for allegedly issuing B.S. an

intermittent compression device and stocking on February 28, 2019.

      133. Gulf Coast billed Allstate $4,145 for allegedly issuing B.S. an

intermittent compression device and stocking on February 28, 2019.

      134. CCT Medical billed Allstate $7,756 for allegedly renting B.S. a

compression device through June 5, 2019.




                                         28
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.29 Filed 07/28/20 Page 29 of 146




      135. In total, Allstate was billed $15,981 by three (3) separate defendants

for, at most, one (1) item of medically unnecessary DME issued to B.S. that could

have been purchased at retail for approximately $240.

      136. When Allstate attempted to obtain information from defendant BRR

Medical about its improper double bill, BRR Medical promptly informed Allstate

that it “renounced” its charge. See Exhibit 10.

      137. This practice of double- and triple-billing Allstate for the same alleged

item of DME was not a mistake, as it was repeated with respect to numerous patients

at issue herein, including patients H.M. (Claim No. 0448044602) and K.M. (Claim

No. 0495078031), each of whom incurred bills from each of BRR Medical, Gulf

Coast, and CCT Medical. See Exhibits 5, 6, and 7.

      138. The triple-billed purported DME issued to K.M. following an alleged

surgery on February 21, 2019 was particularly unnecessary, because BRR Medical

had already billed for allegedly issuing K.M. the exact same device less than six (6)

months prior on September 13, 2018, so she already had the item in her possession.

      139. All bills submitted to Allstate seeking multiple payments for the same

alleged services or equipment were fraudulent, and Allstate is entitled to restitution

for all such charges it was induced to pay through the defendants’

misrepresentations.




                                         29
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.30 Filed 07/28/20 Page 30 of 146




      B.     MULTIPLE BILLING FOR PROCEDURES

             1.    Multiple Billing by ISpine and Fountain View

      140. Every charge submitted by ISpine, and by Fountain View for facility

fees associated with alleged surgical procedures by ISpine, included multiple

charges for the same purported services.

      141. Every bill for an alleged surgery submitted by ISpine was for one of

two (2) predetermined procedures that was performed on every patient regardless of

their specific medical need: cervical disc replacement or lumbar laminectomy.

      142. With the exception of several fraudulently unbundled charges discussed

below, the bills submitted by ISpine and Fountain View for these alleged procedures

always included the same raft of charges.

      143. For cervical disc replacements, ISpine and Fountain View submitted

separate bills for the alleged disc replacement, discectomy, fluoroscopy, and use of

a microscope.

      144. The Current Procedural Terminology (“CPT”) Codes2 used by ISpine

and Fountain View to bill for disc replacements (22856 and 22858) expressly include

the performance of discectomies.




2
 CPT Codes are published annually by the American Medical Association (“AMA”)
to facilitate the efficient processing of healthcare charges by insurance carriers and
other private and governmental healthcare payors.
                                           30
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.31 Filed 07/28/20 Page 31 of 146




      145. A discectomy is the removal of some or all of an intervertebral disc,

which is obviously a necessary component of replacing an intervertebral disc.

      146. Thus, every time ISpine and Fountain View billed Allstate using a

separate CPT Code for a discectomy in conjunction with a disc replacement, they

were seeking payment for a service that was already covered by a different bill,

which constitutes fraudulent double billing.

      147. Indeed, the AMA coding guidelines unequivocally state that the codes

used by ISpine and Fountain View to bill for discectomies (63075 and 63076) are

never to be billed in conjunction with disc replacement CPT Codes.

      148. Similarly, performance of fluoroscopy and use of an operating

microscope are included in the charges for disc replacements and discectomies, and

are never properly billed with separate charges in addition to those procedures.

      149. In other words, of the four (4) separate charges submitted by ISpine and

Fountain View in relation to each vertebral level of every purported cervical spine

surgery at issue herein, only one (1) could ever have been proper.

      150. Every bill submitted by ISpine and Fountain View for purported lumbar

spine procedures included separate charges for fluoroscopy and purported use of a

microscope in addition to charges for laminectomies, which were also always

improper and constituted fraudulent multiple charges for the same alleged

procedure.

                                         31
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.32 Filed 07/28/20 Page 32 of 146




      151. Fountain View also submitted additional charges relative to each

purported cervical surgery performed by ISpine using CPT Code 99070 and

HCPCS3 Code L8699, both of which describe supplies purportedly used during the

procedure.

      152. Both of these additional charges submitted by Fountain View are

included in the cost of the procedure itself, and both charges amount to even more

additional bills for the exact same services associated with the underlying procedure.

      153. The bills submitted by Fountain View that amount to multiple charges

for the same procedure are staggeringly high.         For example, Fountain View

submitted bills for facility fees for a two-level cervical disc replacement surgery

relative to patient H.M. (Claim No. 0448044602) totaling $239,304.20.

      154. Of this amount, $87,625 was billed using the CPT Codes for the alleged

disc replacement procedure. The remaining $151,679.20 were multiple charges for

the exact same services included in the disc replacement bill, including discectomy,

fluoroscopy, use of a microscope, and supplies.

      155. Similarly, Fountain View submitted facility fees totaling $261,807.48

for an alleged two-level cervical disc replacement surgery allegedly performed by

ISpine to patient K.E. (Claim No. TXA-0188010) on October 11, 2018.



3
  The Healthcare Common Procedure Coding System (HCPCS) is a standardized
billing and coding system that supplements the AMA’s CPT system.
                                         32
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.33 Filed 07/28/20 Page 33 of 146




      156. Of the $261,807.48 billed by Fountain View for this routine outpatient

procedure, $174,182.48 was discectomy, fluoroscopy, use of a microscope, and

supplies, all of which were fraudulent multiple bills for the same services that were

included in Fountain View’s charges for the purported disc replacement.

      157. Fountain View also improperly submitted multiple charges for the same

purported service relative to procedures performed by other physicians at its facility,

including those billed by defendants Performance Orthopedics and Swift at issue

herein.

      158. In total, more than $1,254,000 of the charges submitted by Fountain

View at issue herein are multiple bills for identical services for the reasons described

above.

      159. Similarly, at least $356,000 of the charges submitted by ISpine at issue

herein amount to double- and triple-bills for the same alleged procedures, a figure

that comprises almost half of all of ISpine’s bills.

             2.     Multiple Billing by Performance Orthopedics and Fountain
                    View

      160. Performance Orthopedics also regularly submitted multiple bills for

identical purported services.

      161. Performance Orthopedics and Swift primarily billed Allstate for

injections and arthroscopic surgical procedures, almost all of which were also

accompanied by bills for facility fees from Fountain View, of which Swift is an
                                          33
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.34 Filed 07/28/20 Page 34 of 146




owner so Swift had a clear pecuniary motive to bill for even routine procedures at

his Fountain View surgery center when there was no medical necessity for the same.

      162. Performance Orthopedics’s and Fountain View’s bills for arthroscopic

procedures nearly always included claims for ancillary surgical services, such as

debridement and diagnostic arthroscopy, in addition to the primary procedure.

      163. These types of ancillary charges are almost never properly billed

separately from the primary procedure, because the primary procedure necessarily

includes their performance.

      164. Every primary procedure performed arthroscopically necessarily

requires arthroscopy, so it is never appropriate to separately bill for such service.

      165. Performance Orthopedics nevertheless improperly double-billed

Allstate separately for arthroscopy relative to several patients at issue herein. See

Exhibit 4.

      166. Debridement is only properly billed as a separate procedure when the

surgeon does not also fix the debrided structure.

      167. Performance Orthopedics and Fountain View regularly billed Allstate

for purported debridement of the same body part that was the subject of the primary

procedure allegedly performed.




                                          34
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.35 Filed 07/28/20 Page 35 of 146




      168. For example, Performance Orthopedics billed Allstate for an alleged

shoulder surgery to patient P.H. (Claim No. 0500213178) on April 23, 2018 for

which the primary procedure was a rotator cuff repair.

      169. In addition to the primary procedure, Performance Orthopedics

fraudulently submitted three (3) additional separate charges for purported

debridement, lysis of adhesions, and acromioplasty (bone-shaving) of the same area

of P.H.’s shoulder that was the subject of the surgery.

      170. Similarly, Performance Orthopedics billed Allstate for an alleged knee

surgery to patient D.L. (Claim No. TXA-0221257) on October 2, 2019.

      171. Performance Orthopedics fraudulently billed Allstate using two (2)

mutually exclusive CPT Codes that describe removal of D.L.’s meniscus and repair

of D.L.’s meniscus.

      172. Further, Performance Orthopedics also billed Allstate for allegedly

performing synovectomies in both compartments of D.L.’s knee, which amounts to

a double bill for a procedure that was included, if it was performed at all, in the bill

for the primary procedure to D.L.

      173. All of these additional charges by Performance Orthopedics were

attempts to induce Allstate to pay it more than once for the same alleged procedure.




                                          35
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.36 Filed 07/28/20 Page 36 of 146




      174. In addition to these types of multiple bills that were submitted regularly,

defendant Swift submitted multiple bills for the same purported surgeries through

different businesses.

      175. For example, defendant Performance Orthopedics billed Allstate for the

alleged performance of a shoulder surgery to patient Z.T. (Claim No. 0475979290)

on September 27, 2018.

      176. Swift also signed a separate bill for the exact same procedure seeking

payment on behalf of a clinic called Vital Community Care, P.C. (“Vital”).

      177. Fountain View also submitted a bill seeking payment of facility fees for

this alleged procedure.

      178. Performance Orthopedics is not entitled to payment for Swift’s

professional fees for the exact same purported surgery as was billed by Vital.

      179. Moreover, each of the entities that billed for the alleged surgery to Z.T.

submitted claims using different CPT Codes, making it impossible to discern what,

if anything, was actually performed.

      180. Performance Orthopedics, Fountain View, and Vital also each

submitted bills relative to a purported surgery to patient G.G. (Claim No.

0507789220) on June 13, 2019.

      181. As with the bills relative to Z.T., each of the entities used different CPT

Codes describing different mutually exclusive procedures relating to G.G.

                                         36
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.37 Filed 07/28/20 Page 37 of 146




      182. Swift testified that the bills submitted to Allstate for G.G. were

“duplicate bills” and admitted under oath that this was not the first time duplicate

bills had been submitted.

      183. All charges submitted by the defendants seeking multiple payments for

the same alleged services are fraudulent.

VII. UNLAWFUL AND UNLICENSED SERVICES

      184. BRR Medical, Gulf Coast, and CCT Medical billed Allstate for the

purported issuance of DME to patients at issue herein without possessing the

licensure required by the State of Michigan.

      185. A license from the Michigan Board of Pharmacy is required for all

“drugs and devices manufactured, distributed, prescribed, dispensed, administered,

or issued in this state . . . .” Mich. Comp. Laws § 333.17722 (emphasis added).

      186. None of the defendant DME suppliers have obtained the required

license from the Michigan Board of Pharmacy.

      187. As described below, the purported DME issued to most of the patients

at issue herein by BRR Medical and Gulf Coast was an intermittent limb

compression device called PlasmaFlow.

      188. PlasmaFlow devices were approved for use by the Food and Drug

Administration (“FDA”) through its 510(k) approval process, and the FDA expressly

requires a physician prescription for their distribution and use.

                                            37
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.38 Filed 07/28/20 Page 38 of 146




      189. Because none of the DME purportedly issued to the patients at issue

herein was lawful, none of it was ever compensable pursuant to Michigan’s No-Fault

Act, and Allstate is entitled to repayment for all unlawful charges it was induced to

pay through the defendants’ misrepresentations.

VIII. UNREASONABLE                AND       UNNECESSARY              FRAUDULENT
      TREATMENT

      190. The defendants’ willingness to bill Allstate for services that were (1)

never rendered, (2) double- and triple-billed, and (3) not lawfully provided

demonstrates their willingness to also bill for treatment that was unreasonable and

unnecessary.

      191. The defendants’ goal was to bill for as much treatment as possible,

regardless of whether such treatment was reasonably necessary to the patients’ care,

recovery, or rehabilitation, and/or arose out of an alleged motor vehicle accident, in

order to generate bills to Allstate.

      192. To maximize their financial gain, the defendants adhered to a

predetermined     protocol   causing    their   patients   to   undergo   unnecessary,

indiscriminate, and excessive treatment, as discussed more fully below.

      193. The defendants’ treatment violated established standards of care in the

medical community, as the vast majority of services, diagnostics, monitoring, and

DME were not indicated, redundant, excessive, and repeated without any objectively

documented benefit to the patient.
                                          38
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.39 Filed 07/28/20 Page 39 of 146




       194. The full extent and pattern of the defendants’ misrepresentations

regarding the lawfulness and necessity of the treatment they billed for was not known

to Allstate until it undertook the full investigation that culminated in the filing of this

action.

       195. The unnecessary treatment billed by the defendants, discussed more

fully below, includes, but is not limited to, the treatment and patients set out in the

charts annexed hereto at Exhibits 1 through 7.

       196. All of the claims submitted by the defendants to Allstate through

interstate wires and the U.S. Mail seeking payment for unnecessary, excessive,

unlawful, and unreasonable treatment are fraudulent.

       197. Allstate is not required to pay the defendants for treatment that was

medically unnecessary, and it is entitled to the return of money paid in reliance on

the defendants’ fraud.

       198. None of the above facts were known to Allstate until it undertook its

investigation that resulted in the commencement of this action, and are not evident

within the four corners of the medical records and bills submitted to Allstate by the

defendants.




                                            39
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.40 Filed 07/28/20 Page 40 of 146




       A.      MEDICALLY UNNECESSARY SURGERIES BILLED                BY   ISPINE   AND
               FOUNTAIN VIEW

       199. ISpine, Fountain View, Pribil, and Barber billed Allstate for surgical

procedures that were performed, if at all, solely to generate charges for submission

to Allstate.

       200. Patients who presented to ISpine for evaluation were almost invariably

recommended to undergo surgical procedures at their initial evaluations, regardless

of their actual medical conditions and prior treatment.

       201. Indeed, ISpine did not even review prior treatment records for the

patients for whom it billed Allstate for alleged surgical procedures.

       202. Because Pribil does not reside in Michigan and flies to the State only to

bill for surgical procedures to generate claims for No-Fault benefits, ISpine’s initial

evaluations and surgical consultations were often performed by nurse practitioners.

       203. As noted above, one ISpine nurse practitioner has testified that

layperson Barber was actually in control of determining what patients would receive

surgical recommendations.

       204. ISpine routinely scheduled patients for surgery without reviewing prior

medical records and performing, at most, a single cursory examination.

       205. For example, ISpine purportedly evaluated patient F.E. (Claim No.

0451527873) on January 9, 2019, and immediately scheduled her for surgery due to



                                          40
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.41 Filed 07/28/20 Page 41 of 146




purported findings related to a left-sided cervical disc bulge and left upper extremity

complaints.

      206. Pribil and ISpine did not order any additional testing or review prior

records.

      207. Pribil and ISpine falsely claimed that F.E. had “absolutely failed all

conservative therapy,” when in fact she had not attempted any injections and had not

attended a single physical therapy appointment in over fifteen (15) months.

      208. When F.E. allegedly presented for surgery on February 7, 2019, Pribil

and Malik both inexplicably claimed that F.E.’s complaints were right-sided, in

direct contradiction to the purported justification for surgery.

      209. ISpine and Fountain View billed Allstate for an alleged lumbar surgery

to patient K.M. (Claim No. 0495070831) on February 21, 2019.

      210. K.M. had previously undergone a surgical procedure to repair a broken

femur in her right leg.

      211. ISpine and Pribil scheduled K.M. for surgery at an appointment on

January 9, 2019, and the purported evaluation performed on that date did not

document a physical examination or include review of any prior medical records

related to K.M.’s significant leg injury.




                                            41
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.42 Filed 07/28/20 Page 42 of 146




      212. The only prior record of K.M. that ISpine claimed to review was an

MRI report from a scan that was performed nine (9) months prior that the

interpreting radiologist found showed “no significant nerve root impingement.”

      213. On other occasions, evaluations allegedly performed by ISpine

expressly found that additional diagnostic testing was required before it could be

determined that a patient required surgery, but ISpine nevertheless billed for such

surgeries without waiting for the test results.

      214. ISpine, Pribil, and Barber aggressively scheduled patients for surgery

without waiting to obtain prior treatment records, without performing thorough

examinations or testing, and without attempting conservative care because they

needed to generate significant charges during the brief time Pribil was actually in

Michigan.

      215. Bills for surgeries for patients who did not actually require such

invasive care are not necessary and are not compensable under the No-Fault Act,

and Allstate is entitled to repayment for all charges it was induced to pay through

the defendants’ misrepresentations.

             1.     Improper Use of IONM

      216. ISpine, Pribil, and Barber routinely used medically unnecessary IONM,

including the IONM billed by Northwest Neurology and Jenkins, to purportedly

determine the medical necessity of surgical procedures.

                                          42
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.43 Filed 07/28/20 Page 43 of 146




      217. ISpine and Pribil expressly referred to alleged surgeries billed to

Allstate as being “EMG guided” procedures:




      218. To the extent that IONM is a medically accepted procedure during

spinal surgeries, it is only used to ensure that patients – particularly those with

significant comorbidities or complications – do not suffer additional injury during a

procedure.

      219. Pribil himself has testified that neuromonitoring is not medically

necessary for the type of procedures he performs, stating that “[m]y feeling about

intraoperative neuromonitoring has been up until recently that if they have to tell me

where I shouldn’t be I have no business being a neurosurgeon.”

      220. ISpine’s former IONM technologist Malik has confirmed during sworn

testimony that monitoring patient safety is the appropriate use of IONM, and is what

he understood to be the reason that ISpine used his services:

         Q: The neuromonitoring that Delta performed during surgical procedures,
            what was the purpose of performing that neuromonitoring?

         A: Just to make sure the patient was safe during surgery, sir.

         Q: Okay. Was the purpose of the neuromonitoring to make diagnoses in
            real time during surgery?

         A: No, sir.

                                         43
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.44 Filed 07/28/20 Page 44 of 146




         Q: Was the purpose of neuromonitoring to confirm that the surgery was
            successful or efficacious?

         A: No, sir.

         Q: The only purpose of neuromonitoring is to confirm patient safety?

         A: That is it, sir. Yes. Correct.

      221. Malik also explained that the reason that IONM could not be used for

the purposes claimed by ISpine (namely, to determine medical necessity during

surgery) was because it would be impossible to isolate any physiologic findings from

the other stimuli applied during surgery:

         Q: And you don’t know of any guidelines, or professional societies, or
            scholarly articles, or journals that says neuromonitoring can be used to
            do things like confirming whether or not a nerve was decompressed
            during surgery, right?

         A: No. No, counsel.

         Q: And that’s because a patient is under anesthesia, they’re having their
            wound irrigated, they’re having blood vessels cauterized, they’re
            having a number of different variables during surgery that impact the
            readings, so they’re not detailed enough that you can make any
            diagnoses like that, right?

         A: Correct.

      222. Because ISpine, Pribil, and Barber dangerously rushed patients into

surgery to generate charges, they attempted to create the appearance of medical

necessity by claiming to use IONM to make diagnoses and confirm efficacy of

procedures while they were being performed.

                                            44
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.45 Filed 07/28/20 Page 45 of 146




      223. ISpine’s claim of using IONM to make diagnoses in the operating room

is particularly outrageous, as it never ordered similar electrodiagnostic testing to be

performed prior to making surgical recommendations.

      224. Electrodiagnostic testing is a well-accepted extension of a neurologic

examination in a non-surgical context, but ISpine never utilized such tests as it would

have delayed its bills for unnecessary surgery and would have created records

establishing that patients did not have the purported nerve compression that ISpine

claimed to justify its procedures.

      225. ISpine did not even bother to ask patients if they underwent prior

electrodiagnostic testing, as its standard form omitted any inquiry about such tests:




      226. If ISpine actually believed that electrodiagnostic testing was a proper

method to determine medical necessity of surgeries, it would have ordered the

procedures to be performed before the surgical determination was already made.

      227. Several patients at issue herein actually underwent electrodiagnostic

testing ordered by different providers prior to evaluation by ISpine, but ISpine did

use the results of such tests to inform its recommended treatment.

      228. For example, patient T.Y. (Claim No. 0557411600) was directed to

undergo electrodiagnostic testing on September 18, 2019 by his treating physician.

                                          45
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.46 Filed 07/28/20 Page 46 of 146




      229. T.Y. had significant comorbidities, including kidney cancer that

required the surgical removal of a kidney in 2019, and medication-dependent

diabetes.

      230. The electrodiagnostic testing allegedly performed on T.Y. on

September 18, 2019 revealed abnormalities that were attributed to carpal tunnel

syndrome.

      231. ISpine and Pribil did not review the results of this electrodiagnostic

testing before scheduling T.Y. for cervical spine surgery on January 22, 2020.

      232. Indeed, T.Y. did not even sign an authorization for ISpine to obtain his

medical records from other providers until the same day surgery was scheduled,

meaning it was impossible for ISpine to have used such records to inform its

decision.

      233. Instead of analyzing the electrodiagnostic testing performed in a

clinical setting while T.Y. was awake and alert, ISpine purported to determine the

medical necessity of the procedure performed on T.Y. through monitoring

performed while T.Y. was under general anesthesia and subject to numerous nerve

stimuli that altered any alleged results

      234. Moreover, ISpine and Jenkins did not even attempt to control for T.Y.’s

prior diagnosis of carpal tunnel syndrome or his severe diabetes comorbidity, both

of which impacted the peripheral nerve function in his upper extremities.

                                           46
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.47 Filed 07/28/20 Page 47 of 146




      235. Similarly, Northwest Neurology billed Allstate for an alleged

evaluation of patient P.P. (Claim No. TXA-0243918) by Jenkins on January 23, 2020

during which Jenkins expressly stated that P.P. should undergo electrodiagnostic

testing to evaluate possible peripheral radiculopathy.

      236. Without waiting for this recommended testing to be performed, ISpine

billed Allstate for the alleged performance of a multi-level cervical disc replacement

to P.P. just three (3) weeks later, on February 12, 2020.

      237. Despite rushing P.P. to surgery without performing the recommended

testing, ISpine claimed that it used the same type of testing performed as a

component of IONM to guide the procedure to P.P.

      238. There is no medical support for using IONM for such a diagnostic

purpose.

      239. Indeed, there are multitudes of reasons that using IONM to make real-

time diagnoses during surgery is impossible, including that the patient is under

general anesthesia and therefore does not register a normal reaction to nerve stimuli.

      240. As explained by Malik, normal actions performed during surgery –

including cauterization of blood vessels and irrigation of surgical wounds – also

cause IONM readings to fluctuate in ways that have nothing to do with the patient’s

condition.




                                         47
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.48 Filed 07/28/20 Page 48 of 146




      241. Moreover, the IONM ordered by ISpine and billed by Northwest

Neurology was done pursuant to a predetermined protocol that had nothing to do

with actual medical need.

      242. Indeed, Malik expressly referred to the IONM billed to Allstate as a

non-patient-specific “standard protocol”:

         Q. So this record is incorrect then that Dr. Pribil did not actually request
            all of these types of monitoring here?

         A. No, sir, he did, that’s why we put this here. But, this is my standard
            protocol that we run.

             ***

         Q. This battery of six tests, that’s the protocol you do for every patient
            regardless?

         A. Yes.

      243. After Malik was replaced by Northwest Neurology and Jenkins, the

protocol of IONM purportedly used to make medical decisions during surgery was

largely unchanged.

      244. Several of the tests that were included in the defendants’ predetermined

protocol of IONM and purportedly used by ISpine to make diagnoses could not have

actually been interpreted in real time as claimed by ISpine.

      245. One of the IONM techniques regularly billed by Northwest Neurology

was somatosensory-evoked potentials (“SSEP”) testing.



                                         48
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.49 Filed 07/28/20 Page 49 of 146




      246. SSEP is performed by monitoring changes in peripheral nerve signals

throughout a procedure.

      247. SSEP testing is not limited to the specific nerves addressed by a

procedure, or even the extremities enervated by the targeted spinal level; the

readings are taken from all of a patient’s extremities and are averaged.

      248. It is generally recognized that a decrease in amplitude of greater than

50% or increase in latency of more than 10% from baseline SSEP readings indicates

a change in neurologic status of the patient.

      249. Medical records submitted by ISpine routinely claimed that it observed

“dramatic improvement in the SSEPs” during surgical procedures.

      250. However, Malik has testified that “the SSEPs, you don’t see dramatic

changes because when a nerve is being pinched or compressed, it take [sic] a long

time for that nerve to show improvement on the SSEPs.”

      251. Medical literature regarding SSEPs confirms the same, as it explains

that there is a significant delay between any change in a patient’s nerve condition

and a change in SSEP readings.

      252. In other words, ISpine’s operative reports claiming to use SSEP

readings to determine the extent of surgery that was reasonable and necessary, or to

determine the vertebral levels that required intervention, cannot be accurate,




                                          49
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.50 Filed 07/28/20 Page 50 of 146




meaning that there was no basis to perform the surgeries billed to Allstate by the

defendants.

      253. Other       IONM      allegedly        performed   directly   contradicts   the

representations made by ISpine and Pribil.

      254. For example, for nearly every patient at issue herein who was subjected

to medically unnecessary IONM, Malik reported that EMG readings were “quiet” at

baseline.

      255. As explained by Malik during sworn testimony, an EMG reading that

is described as quiet is a normal reading and cannot be improved upon:

            Q. It says right here, EMGs were quiet at baselines. Do you see
               that?

            A. Yes.

            Q. That’s a normal reading; right?

            A. Yes.

            Q. You can’t improve on quiet at baselines?

            A. No, you can’t. They’re quiet, they’re quiet.

      256. ISpine routinely falsely represented that patients’ EMG readings

improved during surgery, when the baseline readings were completely normal.

      257. These false representations, several of which are exemplified below,

are particularly egregious, because they confirm that there was never a medical

necessity for the alleged surgical procedures to begin with:
                                             50
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.51 Filed 07/28/20 Page 51 of 146




           Patient K.M. (Claim No. 0495070831) was noted by Malik to have
            EMG readings that “were quiet at baselines” and that there were no
            significant changes during the procedure. The record of the evaluation
            at which ISpine recommended that K.M. undergo surgery expressly
            stated that the procedure would be guided by the EMG readings taken
            during the procedure. Because the EMG readings were normal, the
            surgery should have never been performed at all. In order to attempt to
            manufacture justification for the more than $299,600 billed by ISpine
            and Fountain View, ISpine and Pribil falsely reported that there were
            EMG “abnormalities” that ceased during surgery.

           Patient K.H. (Claim No. 0550821920) purportedly had IONM
            performed by Northwest Neurology and Jenkins for his November 13,
            2019 surgery by ISpine. Jenkins reported that she only obtained a
            baseline EMG reading for K.H.’s C5-6 vertebral level. Pribil’s
            operative report falsely claims that K.H. had an abnormal EMG
            baseline at the C3-4 vertebral level, which was not even tested by
            Jenkins.

      258. Not only was IONM used to improperly fabricate medical necessity, it

was not appropriate or medically necessary even for its accepted purpose of

monitoring patient safety for the patients at issue herein.

      259. The American Academy of Neurology has issued guidance stating that

“[i]ntraoperative monitoring is not medically necessary in situations where historical

data and current practices reveal no potential for damage to neural integrity during

surgery. Monitoring under these circumstances will exceed the patient’s medical

need.”

      260. The defendants never identified any medical reason that the patients at

issue herein required IONM to monitor safety for the routine and protocol outpatient

surgeries they allegedly performed.
                                          51
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.52 Filed 07/28/20 Page 52 of 146




      261. Indeed, because the defendants expressly billed for IONM for the

improper and unsupported purpose of making diagnoses during surgery, they never

even intended IONM to be used for a medically appropriate purpose, and the bills

submitted by Northwest Neurology and Jenkins could not have been for a reasonably

necessary service.

            2.       Specific Examples of Unnecessary Surgeries

      262. The following are representative exemplars of bills for surgical

procedures by ISpine and Fountain View that were medically unnecessary:

    ISpine and Fountain View billed Allstate for an alleged cervical spine
     procedure to patient J.M. (Claim No. 0479909185) on October 4, 2018. J.M.
     had presented for evaluation at ISpine just eight (8) days prior, at which point
     Pribil expressly stated that electrodiagnostic testing would need to be
     conducted to determine the level of surgery. No electrodiagnostic testing was
     performed until J.M. was placed under anesthesia and the alleged surgery was
     underway. Moreover, the IONM that was allegedly performed on J.M. found
     that his EMG readings were “quiet,” which means there was no medical
     justification for surgery provided by the test.

    ISpine and Fountain View billed Allstate for an alleged lumbar procedure to
     patient K.M. (Claim No. 0495070831) on February 21, 2019. Pribil
     performed the purported evaluation that resulted in the surgery on January 9,
     2019, and expressly noted that electrodiagnostic testing would be required to
     determine which vertebral level needed to be addressed. No electrodiagnostic
     testing was performed prior to surgery, and the IONM that was allegedly
     performed after K.M. was placed under anesthesia and the surgery had begun
     cannot and does not establish the medical necessity of the surgery.

    Patient P.S. (Claim No. 0461166407) presented for an evaluation at ISpine
     with Pribil on April 25, 2018 for injuries related to an alleged accident that
     took place on June 21, 2017. Pribil noted that P.S. did not have a recent MRI
     and that one would be needed before making a determination about surgery.
     On April 26, 2018, a day after Pribil’s alleged evaluation, ISpine billed
                                         52
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.53 Filed 07/28/20 Page 53 of 146




      Allstate for a laminectomy. Moreover, the operative report prepared by Pribil
      falsely states that “[b]aseline electrophysiological monitoring revealed EMG
      abnormal action potential activity at the L4-5 level and L5-S1 level” when the
      actual IONM report states only that “typical transient EMG discharges and
      artifacts associated with surgical and positional manipulation were observed.”

    ISpine and Fountain View billed Allstate for an alleged cervical procedure to
     patient B.S. (Claim No. 0516887627) on February 28, 2019. Pribil allegedly
     performed an evaluation of B.S. on February 20, 2019, but he failed to review
     B.S.’s extensive records of prior treatment. Pribil stated that IONM would be
     used to determine what vertebral levels to address during surgery. The IONM
     was performed by Malik, who reported that B.S.’s EMG readings were
     “quiet” (i.e., normal). Moreover, Malik’s IONM report indicates that the
     EMG needles were not even placed in B.S.’s upper extremities, meaning that
     Pribil could not have confirmed anything about a cervical procedure through
     their readings.

      B.     MEDICALLY UNNECESSARY SERVICES BILLED                 BY   NORTHWEST
             NEUROLOGY

      263. In addition to the improper and medically unnecessary purported

IONM that was billed in conjunction with procedures billed by ISpine and Fountain

View, defendants Northwest Neurology and Jenkins independently submitted

charges to Allstate for alleged tests and procedures that had no medical purpose.

      264. The most frequently billed service by Northwest Neurology was for the

alleged performance of ambulatory electroencephalograms (“EEG”). See Exhibit 3.

      265. Ambulatory EEGs are tests that are used to detect seizures and to

confirm diagnoses of epilepsy.

      266. None of the patients at issue herein were seeking treatment from the

defendants for seizures or epilepsy causally related to motor vehicle accidents.

                                         53
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.54 Filed 07/28/20 Page 54 of 146




        267. Patients for whom ambulatory EEGs were ordered were often not

reported to have even experienced headaches or suspicion of concussion except a

conclusory statement or diagnosis added to the record by Northwest Neurology.

        268. Northwest Neurology’s billing for ambulatory EEGs was not only

medically unnecessary for the types of symptoms reported by patients, the alleged

EEGs were done in disregard for the appropriate course of care, which calls for a

traditional, in-office EEG to be performed before subjecting a patient to a days-long

test.

        269. The methodology allegedly used by Northwest Neurology was to attach

the equipment to a patient’s head and direct him or her to keep the equipment on for

several days while performing normal activities.

        270. Northwest Neurology never documented the actual application or

removal of the EEG test equipment, nor the instructions provided to patients

regarding its use.

        271. The ambulatory EEGs for which Northwest Neurology billed Allstate,

if performed at all, were never medically necessary.

        272. The second most frequently billed procedure by Northwest Neurology

was for the alleged interpretation of ambulatory EEG test results using CPT Code

95957. See Exhibit 3.




                                         54
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.55 Filed 07/28/20 Page 55 of 146




         273. CPT Code 95957 is only appropriately used when a physician must

analyze “spikes” in the data recorded during an EEG, and only when a patient is

diagnosed with intractable epilepsy.

         274. None of the patients at issue herein were diagnosed with intractable

epilepsy, and therefore none of the claims submitted by Northwest Neurology using

CPT Code 95957 were ever medically necessary or appropriate.

         275. The third most frequently billed procedure by Northwest Neurology

was for the alleged performance of transcranial Doppler arterial examinations. See

Exhibit 3.

         276. Transcranial Doppler examinations are used to evaluate and diagnose

conditions such as strokes and aneurysms; they are not used as a matter of course in

the treatment of patients who have reported minor motor vehicle accidents.

         277. These three (3) bills – ambulatory EEG, spike analysis, and transcranial

Doppler examinations – constitute a predetermined battery of tests that was ordered

for nearly every patient who presented to Northwest Neurology and Jenkins

beginning in or about 2018.

         278. The purported evaluations billed by Northwest Neurology at which

these medically unnecessary tests were ordered were also necessarily unreasonable,

as they were performed only to create the appearance of propriety for these pointless

tests.

                                           55
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.56 Filed 07/28/20 Page 56 of 146




      279. Northwest Neurology also billed Allstate using CPT Code 99354

representing that it performed a “prolonged” evaluation above and beyond normal

office evaluations.

      280. CPT Code 99354 signifies that an additional hour of direct patient

contact beyond the normal examination time was performed, and may not be billed

at all if thirty (30) minutes or less of prolonged services were performed.

      281. There was no medical reason that an additional hour of patient contact

was required for the routine evaluations billed by Northwest Neurology, and there is

no indication that this service was even performed at all.

      282. For example, Northwest Neurology billed Allstate an extra $500 for an

alleged additional hour of direct patient contact with patient A.H. (Claim No.

0490104270) on June 3, 2019 for an appointment that did not involve taking any

new medical history, performing any new tests, prescribing any new medications, or

changing A.H.’s treatment plan in any way.

      283. The following are representative exemplars of bills for medically

unnecessary tests and procedures billed by Northwest Neurology:

    Patient S.N. (Claim No. 0532651064) was eighteen (18) years old when he
     alleged to have been involved in a motor vehicle accident on January 18, 2019.
     S.M. reported that he did not lose consciousness during the alleged accident
     and did not complain of any symptoms suggestive of a traumatic brain injury.
     Nearly five (5) months after the alleged injury, on June 14, 2019, Northwest
     Neurology billed for performing a transcranial Doppler examination. There
     was no indication that S.M. was suffering from an arterial blockage, or even
     complaining of any symptoms that could be caused by such a condition.
                                         56
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.57 Filed 07/28/20 Page 57 of 146




      Predictably, the results of this test were entirely normal. Northwest
      Neurology then proceeded to bill Allstate for the alleged performance of a 48-
      hour ambulatory EEG performed from June 19, 2019 to June 21, 2019. S.M.
      had not undergone a traditional in-office EEG prior to this procedure, and
      there was no suspicion that he was suffering from epilepsy. However, in
      addition to the $8,000 billed by Northwest Neurology for performing the
      medically unnecessary test, it also submitted an additional $3,000 for
      purported spike analysis using CPT Code 95957. Not only was this charge
      improper based on S.M.’s non-epileptic condition, there were no spikes to
      analyze from the normal EEG results.

    Northwest Neurology first billed Allstate for a purported evaluation of patient
     A.H. (Claim No. 0490104270) on May 2, 2019, which was more than fifteen
     (15) months after A.H. claimed to have been in a motor vehicle accident on
     January 24, 2018. Northwest Neurology falsely reported that A.H. had lost
     consciousness during her alleged accident, which is flatly contradicted by
     A.H.’s report to the emergency room physician on the date of the alleged
     accident where she reported that not only did she not lose consciousness, she
     did not even strike her head. It was not suspected that A.H. had seizures,
     epilepsy, or any other significant neurologic condition, and no further testing
     was ordered. Northwest Neurology billed for a second evaluation of A.H. on
     June 3, 2019, at which no new diagnoses were made and no tests were ordered.
     Northwest Neurology then inexplicably billed Allstate for a 72-hour EEG that
     was allegedly performed from June 7 to June 10, 2019. A.H. had not
     undergone any in-office EEG, nor any other type of neurologic test, before
     Northwest Neurology billed Allstate $12,000 for this completely unnecessary
     procedure. As per its protocol of submitting unnecessary ancillary charges,
     Northwest Neurology also billed Allstate for allegedly performing a spike
     analysis of the EEG results despite expressly reporting they showed “[n]o
     epileptiform activity.” The EEG test results were predictably normal. Then,
     again with no explanation or medical justification, Northwest Neurology
     billed Allstate for the alleged performance of a visual evoked potential study
     on June 15, 2019, which was also completely normal as there was never any
     reason to perform it in the first place.

    Patient N.E. (Claim No. 0448838532) was allegedly involved in a motor
     vehicle accident on March 10, 2017. More than a year later, on March 28,
     2018, Northwest Neurology billed for an initial evaluation allegedly
     performed by defendant Jenkins. Jenkins diagnosed N.E. with just a “mild”
     injury, but nevertheless ordered extensive testing pursuant to Northwest
                                        57
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.58 Filed 07/28/20 Page 58 of 146




      Neurology’s protocol of unnecessary services, including a transcranial
      Doppler examination and an ambulatory EEG. Northwest Neurology
      submitted a bill for an alleged transcranial Doppler examination, but claimed
      that it was performed on January 2, 2018, nearly three (3) months prior to
      Jenkins’ purported evaluation. Northwest Neurology billed for performing an
      EEG on N.E., but not until April 6 to 9, 2019, more than another year after the
      test was supposedly ordered, which further confirms it was never medically
      necessary.

      C.      MEDICALLY UNNECESSARY DME

      284. In order to further increase the amount of charges submitted to Allstate,

the defendants prescribed medically unnecessary DME as a matter of course

following alleged procedures.

      285.    According to the testimony of Dianne Ehlert, N.P., a former nurse

practitioner for ISpine, individual medical need was not considered when ordering

DME, but rather there was a standing order that every patient be prescribed

equipment:

           Q. Well, is that a determination that you made that all patients
              should have that DME?

           A. Oh, no, that was a standing order...

      286. ISpine’s predetermined order for DME included compression stockings

and intermittent compression devices that were often double- and triple-billed by

defendants Gulf Coast, BRR Medical, and CCT Medical, as discussed above.

      287. The records submitted in an attempt to justify these exorbitant charges

claim that the DME was prescribed as a prophylaxis for deep-vein thrombosis

                                          58
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.59 Filed 07/28/20 Page 59 of 146




(“DVT”), but the patients to whom the DME was prescribed did not have risk factors

for developing DVT.

      288. Indeed, the pre-printed forms submitted by the defendants include a

“DVT Risk Assessment” with each risk factor assigned a point score with the total

point score determining whether the claimant is at high risk (three (3) points and

higher) or moderate risk (two (2) points).

      289. The medical records submitted by the defendants do not match the risk

factors reported to justify post-surgical DME.

      290. For example, D.D. (Claim No. 041441198) allegedly underwent a

procedure performed at Fountain View on December 7, 2017, following which BRR

Medical billed Allstate for DME that was allegedly issued pursuant to the

defendants’ predetermined protocol.

      291. According to the risk assessment on BRR Medical’s prescription form,

D.D. was at high risk for DVT with four (4) points, including because she

purportedly had general anesthesia during surgery.

      292. This representation is contradicted by the medical record submitted to

Allstate, which clearly states that there was no IV sedation used on D.D. and that

only local anesthesia of lidocaine was used.




                                         59
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.60 Filed 07/28/20 Page 60 of 146




      293. Further, according to the anesthesia record, D.D. was brought into the

operating room at 8:01 and the procedure ended at 9:00, meaning the procedure

lasted 59 minutes.

      294. In order to falsely increase the supposed DVT risk factors, the BRR

Medical prescription form states that D.D. had “Major Surgery (>60 Minutes).” This

assertion provides two (2) risk factor points.

      295. These misrepresentations increased D.D.’s DVT risk assessment to four

(4) points, when it should have been one (1).

      296. According to BRR Medical’s own documents, a risk assessment of one

(1) point would not even put D.D. at moderate risk for DVT and issuance of an

intermittent compression device would be medically unnecessary.

      297. Allstate was billed $4,895 for the medically unnecessary DME

allegedly issued to D.D. based on this fabricated form.

      298. Not only were these intermittent compression devices not medically

necessary for the patients at issue herein, they were often contraindicated.

      299. As noted above, BRR Medical and Gulf Coast billed Allstate for the

alleged issuance of a device called PlasmaFlow that was approved through the

FDA’s 510(k) program.




                                          60
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.61 Filed 07/28/20 Page 61 of 146




       300. The manufacturer submitted information to the FDA, which was

incorporated into the product’s approval, stating that it “must not be used to treat . .

. patients with neuropathy” (emphasis original).

       301. Several of the patients who were purportedly issued intermittent

compression devices by the defendants were documented to have peripheral nerve

comorbidities, including complex regional pain syndrome and carpal tunnel

syndrome, that were not evaluated and that should have prevented their use of such

DME.

       302. Medical records submitted by other physicians also confirm that

patients did not use (and therefore never actually needed) the DME allegedly issued.

       303. For example, BRR Medical, Gulf Coast, and CCT Medical all

submitted bills to Allstate for allegedly issuing the same compression device to

patient K.M. (Claim No. 0495070831).

       304. BRR Medical and Gulf Coast billed for allegedly issuing this device on

February 21, 2019, and CCT Medical billed for allegedly issuing the device on

February 23, 2019.

       305. Following her purported surgery on February 21, 2019, K.M. was

evaluated by a home nurse and/or a home therapist on February 22, 23, 25, and 28,

2019, and March 4 and 7, 2019.




                                          61
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.62 Filed 07/28/20 Page 62 of 146




      306. These home care providers submitted detailed documentation of

assisting K.M. with medications, dressing her surgical wound, and assisting with

daily activities, and never once reported that K.M. was using a compression device.

      307. The intermittent compression device billed by BRR Medical and Gulf

Coast was charged to Allstate using HCPCS Code E0676.

      308. The defendants always issued new devices to patients, despite the fact

that they were never intended to be used for long periods of time.

      309. To the extent compression therapy is ever medically necessary in the

absence of actual concern for DVT, which has not been proven in studies of clinical

outcomes, such treatment is only appropriate for short periods of time.

      310. When treatment is only required for short periods of time, medical

providers can and should provide DME to patients on a rental basis, as it is

unnecessary for a patient to permanently own an expensive piece of equipment that

is only used for days.

      311. Devices that are issued to patients on a permanent basis should be

expected to last for at least three (3) years pursuant to government guidelines.

      312. Because the defendants pressured patients into medically unnecessary

surgeries to maximize their charges, many patients at issue herein were subjected to

the defendants’ predetermined protocol of DME on multiple occasions.




                                         62
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.63 Filed 07/28/20 Page 63 of 146




      313. Rather than directing patients to use the DME that had already allegedly

been issued, in some cases just months prior, the defendants claimed to issue entirely

new DME and billed Allstate thousands of additional dollars for the exact same

devices patients already had.

      314. Many of the bills submitted to Allstate by defendant Gulf Coast

represent that DME was ordered by someone named Myrlynn Delille, who is not

identified on any other medical record submitted relative to patients at issue herein.

      315. Equipment ordered by a physician who had no involvement in the

medical care of the patients to whom the DME was allegedly issued cannot be

medically necessary.

      316. The following are representative exemplars of bills for DME that was

medically unnecessary and/or redundant:

    Fountain View billed Allstate for an alleged shoulder surgery performed by
     defendant Swift on patient P.H. (Claim No. 0500213178) on February 28,
     2019. Pursuant to the defendants’ predetermined DME orders, Gulf Coast
     billed Allstate $5,995 for allegedly issuing P.H. an intermittent compression
     device on the same date. BRR Medical had also billed Allstate for allegedly
     issuing the exact same device just six (6) months prior on August 23, 2018.
     P.H. already had an intermittent compression device and the issuance of a
     second identical device by defendant Gulf Coast was unreasonable and
     medically unnecessary.

    As detailed supra, Fountain View and ISpine billed Allstate for an alleged
     procedure on J.M. (Claim No. 0479909185) on October 4, 2018. J.M. also
     purportedly underwent an additional procedure performed by ISpine on
     October 26, 2018. Defendant BRR Medical billed Allstate for purportedly
     issuing J.M. the exact same intermittent compression device following each
     of these procedures that took place just three (3) weeks apart from one another.
                                          63
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.64 Filed 07/28/20 Page 64 of 146




      Then, on February 19, 2019, Fountain View billed Allstate for yet another
      procedure to J.M. and defendant Gulf Coast billed for allegedly issuing a third
      intermittent compression device.

IX.   FRAUDULENT BILLING

      317. Providers like the defendants have a responsibility to select and submit

the billing code that accurately and truthfully identifies the services performed and

the complexity involved in rendering those services.

      318. The defendants failed to meet this responsibility and instead submitted

bills for unreasonable payments to Allstate for medically unnecessary and excessive

services and used fraudulent billing practices, as discussed infra.

      319. The bills submitted to Allstate by the defendants were submitted on

Health Insurance Claim Forms (“HICF”) approved by the National Uniform Claim

Committee (“NUCC”) and referenced in the NUCC Instruction Manual.

      320. The back of all HICF forms contains the following language in bold

font: “NOTICE: Any person who knowingly files a statement of claim containing

any misrepresentation or any false, incomplete or misleading information may be

guilty of a criminal act punishable under law and may be subject to civil penalties.”

      321. Despite the warning on the back of the HICF forms, the defendants

included false, incomplete, and misleading information in the bills and medical

records submitted to Allstate through interstate wires and the U.S. Mail.




                                          64
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.65 Filed 07/28/20 Page 65 of 146




      A.     FRAUDULENT UNBUNDLING

      322. The federal government instituted the National Correct Coding

Initiative (“NCCI”) to promote national correct coding methodologies and to control

improper coding leading to inappropriate payment.

      323. NCCI works to ensure a provider does not bill separately for individual

components of a procedure that are included in another billing code also billed for

the same date of service, also known as “unbundling.”

             1.     Unbundled Surgery Charges

      324. Every charge submitted by ISpine and Fountain View for alleged

surgical procedures was fraudulently unbundled.

      325. The multiple billing by ISpine, Fountain View, and Performance

Orthopedics for every surgical procedure at issue herein, as detailed above, was a

particularly egregious and pervasive form of fraudulent unbundling by the

defendants, but ISpine and Fountain View also frequently unbundled other charges

submitted to Allstate.

      326. The defendants submitted fraudulently unbundled charges for “spinal

exploration” during surgery using CPT Code 22830.

      327. Exploration of the area of the body that is being subjected to a

comprehensive surgical procedure is expected to be performed as part of such

procedure, and is not to be billed separately.

                                          65
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.66 Filed 07/28/20 Page 66 of 146




       328. ISpine also improperly submitted charges to Allstate for equipment

used during surgical procedures, which is a charge that is properly submitted, if at

all, by the facility.

       329. For example, ISpine billed Allstate $45,000 on top of its professional

services for the cost of the equipment allegedly used during a procedure to patient

K.M. (Claim No. 0495070831) on September 13, 2018.

       330. As discussed above, Fountain View also submitted fraudulently

unbundled charges for ordinary equipment purportedly used during surgeries.

       331. Fountain View and Performance Orthopedics billed Allstate for

experimental platelet rich plasma injections in association with surgeries at issue

herein using CPT Code 0232T.

       332. Separate bills for platelet rich plasma injections are only proper when

they are standalone procedures or when they are performed to a different body part

than that which is addressed by the surgery.

       333. All of the charges submitted by Fountain View and Performance

Orthopedics for platelet rich plasma injections were in conjunction with an alleged

surgery and to the same body part as the alleged surgery.

       334. Therefore, all of the claims submitted by Fountain View and

Performance Orthopedics using CPT Code 0232T were fraudulently unbundled.




                                        66
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.67 Filed 07/28/20 Page 67 of 146




      335. All charges submitted by the defendants seeking multiple payments for

the same alleged services are fraudulent.

            2.      Unbundled DME Charges

      336. As discussed above, the defendants’ predetermined DME orders

included expensive and medically unnecessary intermittent compression devices

that were billed using HCPCS Code E0676.

      337. When a charge is submitted using HCPCS Code E0676, it includes

“[t]he appliance(s) and any other accessories, options and supplies used with” the

device.

      338. Supplies used with compression devices expressly include compression

stockings, which BRR Medical and Gulf Coast regularly billed separately. See

Exhibits 5 and 6.

      339. Gulf Coast also routinely submitted charges of at least $900 for

additional components allegedly used in conjunction with compression devices, all

of which were fraudulently unbundled. See Exhibit 6.

      B.    FRAUDULENT USE OF CPT CODE MODIFIERS

      340. CPT Code modifiers are used to indicate to payors that a service or

procedure has been altered by some specific circumstance.

      341. The CPT Code modifier that was most frequently abused by the

defendants was modifier 59, which is used to report that charges that are ordinarily

                                            67
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.68 Filed 07/28/20 Page 68 of 146




not permitted to be submitted together are proper because there was a separate

patient encounter or procedure on the same date of service.

      342. Appending modifier 59 to CPT Codes indiscriminately is a deceptive

practice intended to bypass claim adjudication systems that would detect fraudulent

unbundling.

      343. Indeed, the federal government has released a publication warning

providers that CPT Code modifier 59 was being overused and was associated with

cases of fraud and abuse.

      344. ISpine regularly used CPT Code modifier 59 to falsely represent that

services, such as use of a microscope, were performed separately from the alleged

procedure.

      345. Fountain View also routinely submitted bills to Allstate using CPT

Code modifier 59 to create the appearance of separate procedures when in fact only

one service, at most, was performed.

      346. Performance Orthopedics used CPT Code modifier 59 in an attempt to

avoid detection of improper separate charges for purported services like debridement

that were performed on the same body part as the primary surgical procedure.

      347. The defendants’ use of CPT Code modifier 59 was an intentional

misrepresentation that was made specifically to elude reviews of their billing that

would have identified their charges as improper.

                                        68
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.69 Filed 07/28/20 Page 69 of 146




      C.     OTHER FRAUDULENT BILLING PRACTICES

      348. Defendants Northwest Neurology and Jenkins submitted claims to

Allstate using HCPCS Code G8553, charging Allstate $100 on each occasion. See

Exhibit 3.

      349. HCPCS Code G8553 was a code that was briefly used by the Centers

for Medicare & Medicaid Services to incentivize physicians to use and to track

electronic prescription services in the early 2010s.

      350. HCPCS Code G8553 was discontinued in 2014.

      351. Moreover, HCPCS Code G8553 never described a separately billable

service; it was reported by providers for a 2% payment adjustment for their Medicare

Part B services.

      352. All of the charges by Northwest Neurology and Jenkins using HCPCS

Code G8553 were submitted years after the code was deleted, and none of the

charges describe any service that was ever actually billable. Id.

      353. ISpine routinely submitted bills using a place of service code

representing that alleged treatments were performed at its office rather than at

ambulatory surgery centers like Fountain View.

      354. The federal government has issued guidance explaining that such

misidentification of the place of service is improper and problematic because

payment rates for services performed in-office are higher than if the same services

                                          69
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.70 Filed 07/28/20 Page 70 of 146




are performed in a separate facility (where the facility submits a separate charge to

cover the space, support staff, and supplies).

      355. ISpine’s misrepresentation of the location of services allegedly

performed was intended to maximize the amount of payment from Allstate despite

not actually providing any of the support services or supplies that would justify a

higher rate of payment.

      356. Defendant Fountain View also failed to report required modifiers with

its bills that would have alerted Allstate that a reduction in price was required.

      357. For example, Fountain View billed Allstate for a facility fee for the

alleged removal of a spinal cord stimulator from patient C.S. (Claim No.

0349217083) on February 2, 2018, and submitted separate charges for the removal

of the implanted electrodes and the power generator.

      358. To the extent that separate billing is permissible at all for this procedure,

the removal of the generator is required to be billed using CPT Code modifier 51 to

alert the payor that it is a subsequent component of the primary procedure and should

be paid at a rate of fifty percent (50%).

      359. Fountain View did not submit its bill using CPT Code modifier 51 and

instead sought payment for the full amount for the alleged procedure.

      360. The defendants’ improper manipulation of the medical billing and

coding system was part of their intentional effort to induce Allstate to make payment

                                            70
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.71 Filed 07/28/20 Page 71 of 146




on claims that were never compensable, and to extract higher payment amounts from

Allstate than the defendants were entitled, and Allstate is entitled to repayment of

all amounts it was induced to pay by these fraudulent billing practices.

X.    EXCESSIVE AND UNREASONABLE CHARGES

      361. Each of the defendants routinely billed Allstate at rates that were

unreasonable and had no relation to the services allegedly performed.

      A.     EXCESSIVE AND UNREASONABLE CHARGES FOR PROCEDURES

      362. The amounts the defendants billed Allstate for the routine and

outpatient procedures at issue herein were outrageous and far exceed the reasonable

amount that is permitted to be charged by the No-Fault Act.

      363. As discussed above, the defendants did not need Allstate to pay their

outrageous charges in order to profit from their fraudulent bills, as they sold and

assigned the rights to collect their accounts receivable to third parties for a fraction

of the amounts charged immediately after each date of service.

      364. ISpine accepted just twenty-one percent (21%) of the amount billed to

Allstate from Velocity as payment in full for many of the charges at issue herein,

and similar rates were paid by other purchasers of accounts receivable and accepted

by the defendants.

      365. Defendant Barber increased his personal profit by billing extreme

amounts through his kickback agreements with the purchasers of the defendants’

                                          71
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.72 Filed 07/28/20 Page 72 of 146




accounts receivable, including the agreement whereby Barber personally received

five percent (5%) of the amount of ISpine accounts receivables sold.

      366. Thus, ISpine, Pribil, and Barber all had significant financial incentive

to bill for as much treatment as possible without any regard for patient need and

standards of care in the medical community.

      367. Pribil has also testified that factors used to choose these unreasonable

charge amounts include the “cost of flying,” that “this takes me away from my

family,” and the fact that he “ha[s] to utilize an attorney.”

      368. As detailed above, Pribil voluntarily set up his business in Michigan to

take advantage of its unlimited No-Fault benefits; the expenses he may have incurred

to perpetrate this scheme are not a proper consideration for reasonable bill amounts.

      369. Pribil has also falsely testified that part of ISpine’s unreasonable charge

amounts are to compensate him for being “woken up every moment of the night” to

see patients in the emergency room.

      370. This scenario does not occur as Pribil returns to Florida every week

immediately after allegedly performing the unnecessary procedures described

herein.

      371. Indeed, former ISpine nurse practitioner Lilly-Bernau testified that

because Pribil is not available for patients who needed urgent care, such patients had

to be taken to the emergency room.

                                           72
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.73 Filed 07/28/20 Page 73 of 146




      372. For example, patient D.C. (Claim No. 0461245755) developed

complications the day after his procedure and because he was unable to reach Pribil

for direction, he was forced to seek treatment at a hospital.

      373. Each of the routine outpatient surgeries billed by ISpine resulted in

hundreds of thousands of dollars of unreasonable charges submitted by the

defendants and their co-conspirators.

      374. For example, the following chart documents the charges submitted

relative to a routine outpatient cervical procedure to patient H.M. (Claim No.

0448044602) and exemplify the unreasonable charges for all similar procedures at

issue herein:

                             Provider          Bill Amount
                         ISpine                     $98,920.00
                         Fountain View            $239,304.20
                         BRR Medical                 $4,080.00
                         Gulf Coast                  $5,135.00
                         CCT Medical                 $7,353.00
                         IONM                       $24,372.85
                         Anesthesia                 $11,253.00
                         Total Charge             $390,418.05

      375. The chart below depicts the charges submitted relative to a routine

outpatient lumbar procedure to patient K.M. (Claim No. 0495070831) that took less

than two (2) hours to perform, and exemplify the unreasonable charges for all similar

procedures at issue herein:




                                          73
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.74 Filed 07/28/20 Page 74 of 146




                             Provider             Bill Amount
                         ISpine                        $74,920.00
                         Fountain View               $224,680.10
                         BRR Medical                    $4,080.00
                         Gulf Coast                     $4,295.00
                         CCT Medical                    $7,596.00
                         IONM                          $21,562.86
                         Assistant Surgeon             $18,730.00
                         Anesthesia                    $15,958.00
                         Total Charge                $371,821.96

      376. For several of the procedures at issue herein, the defendants caused

even more charges to be submitted, including for unnecessary surgical assistants,

home care, and follow-up evaluations.

      377. Post-operative evaluations and care are intended to be included in the

cost for the procedure itself, in what is referred to by billing regulations as the

“global surgery package.”

      378. Because Pribil immediately left the State of Michigan after allegedly

performing the procedures at issue herein, the post-operative evaluation and care of

the patients at issue herein had to be performed by other providers, and therefore

resulted in thousands of dollars of additional charges submitted to Allstate.

      379. The defendants’ unreasonable charge amounts were selected to

maximize the amount obtained from purchasers of accounts receivable and Allstate,

and were based on improper factors that led to total charge amounts that were many

times higher than what other providers charge for the same procedures.


                                             74
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.75 Filed 07/28/20 Page 75 of 146




      380. For example, a study published in 2018 found that the nationwide

average cost of cervical disc replacement procedures was $13,197, which is just

three percent (3%) of the amounts routinely billed by the defendants. See Comron

Saifi M.D., et al., Trends in resource utilization and rate of cervical disc

arthroplasty and anterior cervical discectomy and fusion throughout the United

States from 2006 – 2013, 18 THE SPINE JOURNAL 1022-1029 (2018).

      381. Similarly, an article published in August 2017 surveyed the costs of

lumbar laminectomies for 181,267 patients throughout the country, and found that

the average cost was $11,405, which is also just three percent (3%) of the amounts

routinely billed by the defendants. Corinna C. Zygourakis, M.D., et al., Geographic

and Hospital Variation in Cost of Lumbar Laminectomy and Lumbar Fusion for

Degenerative Conditions, 81 NEUROSURG 331-340 (2017)

      382. Pribil owns a clinic in Florida called Atlantic Coast Brain & Spine

Institute, LLC (“Atlantic Coast”), which he uses to bill Allstate for the same alleged

procedures in Michigan that are at issue herein.

      383. The cost difference between what is charged for Pribil’s services in

Florida (which has first-party insurance benefits that are capped at between $2,500

and $10,000) as compared to Michigan (which has unlimited first-party insurance

benefits and no fee schedule) is further evidence of the defendants’ intentional

targeting of Allstate with bills that are patently unreasonable.

                                          75
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.76 Filed 07/28/20 Page 76 of 146




      384. For example, Atlantic Coast’s fraudulently unbundled charges for use

of a microscope during surgery were always $786, but in Michigan ISpine’s charges

for use of a microscope were always at least ten (10) times higher with a minimum

charge of $7,920. See Exhibit 1.

      385. There is nothing different about the microscope or the process of using

it in Michigan; ISpine multiplied its charge to abuse the unlimited benefits available

under the Michigan No-Fault Act.

      386. ISpine never incurred any cost associated with the microscope

purportedly used during surgeries at Fountain View, as Fountain View’s owner has

testified that the microscope was purchased (used) when the facility opened and

before ISpine began using its operating suites.

      387. Similarly, Atlantic Coast’s fraudulently unbundled charges for alleged

fluoroscopic guidance during surgery were always $250, while in Michigan ISpine

always submitted charges for fluoroscopic guidance of at least $2,000 per procedure.

See Exhibit 1.

      B.     EXCESSIVE AND UNREASONABLE CHARGES FOR DME

      388. As noted above, Gulf Coast and BRR Medical routinely billed Allstate

for issuing new DME to patients who could never have required treatment for more

than several days.




                                         76
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.77 Filed 07/28/20 Page 77 of 146




       389. The PlasmaFlow device purportedly issued by Gulf Coast and BRR

Medical can be purchased new, at retail, for approximately $240.

       390. Gulf Coast and BRR Medical billed Allstate at least $3,995 each time

they allegedly issued this device to the patients at issue herein since October 2018.

See Exhibits 5 and 6.

       391. BRR Medical’s charges for intermittent compression devices

inexplicably nearly tripled between August 2018 and October 2018, and more than

quadrupled from the $950 it charged for the same devices prior to 2018. See Exhibit

5.

       392. Gulf Coast raised its charge for the same device to an even more

unreasonable $5,995 in March 2019. See Exhibit 6.

       393. These charges – which are sixteen (16) to twenty-five (25) times the

retail cost for the devices purportedly issued – are unreasonable under the No-Fault

Act.

       394. Unlike Gulf Coast and BRR Medical, CCT Medical regularly billed

Allstate for purported rentals of DME.

       395. However, CCT Medical’s charges are even more unreasonable than

Gulf Coast and BRR Medical, because it billed between $81 and $120 a day for

ninety (90) day periods. See Exhibit 7.




                                          77
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.78 Filed 07/28/20 Page 78 of 146




      396. These charges amount to bills totaling nearly $2,500 per month, and

$7,500 per unnecessary ninety (90) day period ordered pursuant to the defendants’

predetermined protocol.

      397. By comparison, the Medicare payment amount for the same device is

$108.03 per month, or approximately one-thirtieth (1/30) of the amount billed to

Allstate by CCT Medical.

      398. The amounts of the defendants’ charges have no relationship to the cost

or value of the services allegedly performed, and they were selected only to

maximize the amount of charges to Allstate (and therefore the amounts obtained

through the sale of their accounts receivable, as the sales of the accounts receivable

were based on a percentage of the total amount billed). Unreasonable charges are

not compensable under the No-Fault Act and Allstate has no obligation to pay the

defendants the outrageous amounts billed.

XI.   MISREPRESENTATIONS MADE BY THE DEFENDANTS AND
      RELIED ON BY ALLSTATE

      A.     MISREPRESENTATIONS BY THE DEFENDANTS

      399. To induce Allstate to pay promptly their fraudulent charges, the

defendants submitted and caused to be submitted to Allstate false documentation

that materially misrepresented that the services they billed were necessary within the

meaning of the Michigan No-Fault Act, that the charges for the same were

reasonable, and that all treatment was lawfully and actually rendered.
                                         78
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.79 Filed 07/28/20 Page 79 of 146




      400. Claims for medical benefits under Michigan’s No-Fault Act can only

be made for “reasonable charges incurred for reasonably necessary products,

services and accommodations for an injured person’s care, recovery, or

rehabilitation.” Mich. Comp. Laws § 500.3107(1)(a).

      401. Moreover, claims for medical benefits under Michigan’s No-Fault Act

can only be made for services that are “lawfully render[ed].” Mich. Comp. Laws §

500.3157(1).

      402. Thus, every time the defendants submitted bills and medical records to

Allstate supporting their claims for No-Fault benefits, the defendants necessarily

warranted that such bills and records related to lawfully and actually rendered and

necessary treatment for their patients’ care, recovery, or rehabilitation.

      403. There are no less than eleven (11) separate reasons why the defendants’

alleged treatment was not in fact performed, was not lawful, was not medically

necessary, and was fraudulently billed to Allstate:

          a. Fountain View and Performance Orthopedics routinely billed for
             surgical procedures that were not performed at all.

          b. ISpine, Fountain View, Performance Orthopedics, BRR Medical, Gulf
             Coast, and CCT Medical regularly billed Allstate multiple times for the
             same DME and services.

          c. BRR Medical, Gulf Coast, and CCT Medical unlawfully billed Allstate
             for the purported issuance of DME to patients at issue herein without
             possessing the licensure required by the State of Michigan.



                                          79
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.80 Filed 07/28/20 Page 80 of 146




         d. ISpine and Fountain View billed Allstate for medically unnecessary
            surgeries based on the improper and unsupported use of IONM as
            diagnostic.

         e. Northwest Neurology routinely billed Allstate for medically
            unnecessary and contraindicated neurologic tests, including
            transcranial Doppler examinations and ambulatory EEGs, which are
            used to detect strokes, seizures, and other severe conditions that were
            never suspected for the patients at issue herein.

         f. The defendants used an unlawful predetermined treatment protocol that
            included ordering unnecessary procedures, testing, IONM, and DME.
            This predetermined protocol is confirmed by the nearly identical billing
            and treatment plans ordered for patients at issue in this Complaint,
            which have no relationship to medical necessity or any patient-specific
            considerations.

         g. Gulf Coast, BRR Medical, and CCT Medical billed Allstate for
            medically unnecessary and contraindicated DME in furtherance of the
            defendants’ predetermined treatment protocol to bill Allstate for as
            many ancillary services as possible for profit and not based on
            individual patient need.

         h. ISpine, Fountain View, Performance Orthopedics, BRR Medical, and
            Gulf Coast fraudulently unbundled charges to Allstate for surgical
            procedures and DME.

         i. The defendants improperly manipulated the medical billing coding
            system in an intentional effort to induce Allstate to make payment on
            claims that were never compensable.

         j. Fountain View and Performance Orthopedics submitted fraudulent bills
            falsely representing that procedures were done separate and apart from
            one another by abusing CPT Code modifier 59.

         k. The defendants charged Allstate grossly unreasonable and uncustomary
            amounts for all of the treatment and services billed in furtherance of the
            scheme to obtain immediate profits by selling their accounts receivable
            for a percentage of the amount billed.

                                         80
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.81 Filed 07/28/20 Page 81 of 146




      404. As detailed supra, the defendants frequently violated established

standards of care, treated excessively, and billed for treatment without basis or

adequate substantiation.

      405. If treatment is not required for a patient’s care, recovery, or

rehabilitation, such treatment is not medically necessary under Michigan law.

      406. The foregoing facts – billing for services not rendered, unlicensed and

unlawful treatment and services, using a predetermined treatment protocol to inflate

charges, misrepresenting the necessity of procedures allegedly performed, and using

fraudulent billing practices such as unbundling – were not, and could not have been,

known to Allstate until it commenced its investigation of the defendants shortly

before the filing of this action.

      407. Taken as a whole, the prevalence of such facts and the defendants’

failure to abide by accepted standards of care render the treatment and testing billed

for by the defendants unnecessary and unlawful.

      408. The fact of violations of medical standards is present with respect to

every patient at issue in this Complaint, including those specific patient examples

set out above and in the charts annexed at Exhibits 1 through 7.

      409. Thus, each claim for payment (and accompanying medical records)

under Michigan’s No-Fault Act faxed and mailed to Allstate by, on behalf of, or with

the knowledge of the defendants constitutes a misrepresentation because the

                                         81
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.82 Filed 07/28/20 Page 82 of 146




treatment underlying the claim was not lawful and medically necessary, as it must

be in order to be compensable under Michigan law.

       410. Moreover, each HICF submitted to Allstate by the defendants contained

the following notation: “NOTICE: Any person who knowingly files a statement of

claim containing any misrepresentation or any false, incomplete or misleading

information may be guilty of a criminal act punishable under law and may be subject

to civil penalties.”

       411. Through the submission of patient records, invoices, HICFs, and other

medical documentation to Allstate via interstate wires and the U.S. Mail, the

defendants attested to the fact, lawfulness, and medical necessity of the visits,

examinations, screenings, testing, procedures, DME, and ancillary services for

which they billed Allstate.

       412. As the defendants did not render lawful and reasonably necessary

medical treatment and testing, and misrepresented the treatment and testing

purportedly performed, each bill and accompanying documentation faxed or mailed

by or on behalf of the defendants to Allstate constitutes a material misrepresentation.

       B.     ALLSTATE’S JUSTIFIABLE RELIANCE

       413. The facially valid documents submitted to Allstate by the defendants

were designed to, and did in fact, induce Allstate to rely on the documents.




                                          82
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.83 Filed 07/28/20 Page 83 of 146




      414. At all relevant times, the defendants concealed from Allstate facts

regarding the fact, lawfulness, and medical necessity of services allegedly provided

by them to prevent Allstate from discovering that the claims submitted by and on

behalf of the defendants were not compensable under the No-Fault Act.

      415. These      misrepresentations        include   submitting   false   medical

documentation, including HICFs, documenting the fact, lawfulness, and necessity of

medical treatment, testing, and services in order to seek payment under Michigan’s

No-Fault Act.

      416. Evidence of the fraudulent scheme detailed in this Complaint was not

discovered until after patterns had emerged and Allstate began to investigate the

defendants, revealing the true nature and full scope of their fraudulent scheme.

      417. Due to the defendants’ material misrepresentations and other

affirmative acts designed to conceal their fraudulent scheme, Allstate did not and

could not have discovered that its damages were attributable to fraud until shortly

before it filed this Complaint.

      418. In reliance on the defendants’ misrepresentations, Allstate paid money

to the defendants to its detriment.

      419. Allstate would not have paid these monies had the defendants provided

true and accurate information about the fact, lawfulness, and necessity of the

referrals and medical services provided.

                                           83
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.84 Filed 07/28/20 Page 84 of 146




          420. As a result, Allstate has paid in excess of $730,805 to the defendants in

reasonable reliance on the false medical documentation and false representations

regarding the defendants’ eligibility for payment under the Michigan No-Fault Act.

XII. MAIL AND WIRE FRAUD RACKETEERING ACTIVITY

          421.   As discussed above, the referrals, treatment, and services billed by the

defendants were not medically necessary, were unlawful, and were fraudulently

billed.

          422. The objective of the scheme to defraud Allstate, which occurred

throughout the period noted in Exhibits 1 through 7, was to collect No-Fault benefits

to which the defendants were not entitled because the medical services rendered, if

at all, were not necessary and were not lawfully rendered, were fraudulently billed,

and were billed at excessive and unreasonable amounts.

          423. This objective necessarily required the submission of claims for

payment to Allstate.

          424. The defendants created, prepared, and submitted false medical

documentation and placed in a post office and/or authorized depository for mail

matter things to be sent and delivered by the United States Postal Service or sent

through faxes over interstate wires.

          425. All documents, medical records, notes, reports, HICFs, medical

diagnoses, letters, correspondence, and requests for payment in connection with the

                                            84
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.85 Filed 07/28/20 Page 85 of 146




insurance claims referenced throughout this pleading traveled through interstate

wires or the U.S. Mail.

      426. All medical records and bills submitted through interstate wires by the

defendants were faxed from the defendants in Michigan to Allstate in Iowa.

      427. Allstate received all medical records and bills faxed to it by the

defendants in Iowa.

      428. Every automobile insurance claim detailed herein involved at least one

(1) use of the U.S. Mail, including the mailing of, among other things, the notice of

claim, initial policies, insurance payments, benefits payment checks, and the return

of the cancelled check drafts to the financial institution(s) from which the draft(s)

were drawn, as well as the return of check draft duplicates to Allstate for filing.

      429. It was foreseeable to the defendants that faxing bills and medical

records to Allstate would trigger mailings in furtherance of the scheme to defraud,

including payment of fraudulent bills via checks mailed by Allstate.

      430. Every payment at issue in this Complaint where Allstate was induced

to rely on the defendants’ false medical records and bills was tendered via a check

mailed by Allstate using the U.S. Mail.

      431. The fraudulent medical billing scheme detailed herein generated

hundreds of mailings and faxes.




                                          85
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.86 Filed 07/28/20 Page 86 of 146




      432. A chart highlighting representative examples of mail and wire fraud

arising from the defendants’ patient/business files is annexed hereto at Exhibit 11.

      433. As detailed herein, the defendants also submitted, caused to be

submitted, or knew medical documentation and claims for payment would be

submitted to Allstate via interstate wires or the U.S. Mail related to each exemplar

patient discussed in this Complaint.

      434. It was within the ordinary course of business for ISpine, Fountain View,

Northwest Neurology, Performance Orthopedics, BRR Medical, Gulf Coast, and

CCT Medical to submit claims for No-Fault payments to insurance carriers like

Allstate through interstate wires and the U.S. Mail.

      435. Moreover, the business of billing for medical services by each of the

defendant entities at issue herein is regularly conducted by fraudulently seeking

payment to which each defendant entity is not entitled through the use of fraudulent

communications sent via faxes and the U.S. Mail.

      436. In other words, discrete (claim- and patient-specific) instances of mail

and wire fraud are a regular way of doing business for each of the defendant entities.

      437. The defendant entities, at the direction and with the knowledge of their

owners and managers (the individual defendants), continue to submit claims for

payment to Allstate and, in some instances, continue to litigate against Allstate

seeking to collect on unpaid claims.

                                         86
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.87 Filed 07/28/20 Page 87 of 146




      438. Thus, the defendants’ commission of mail and wire fraud continues.

      439. As all of the defendants named herein agreed that they would use (and,

in fact, did use) the mail in furtherance of their scheme to defraud Allstate by seeking

payment for services that are not compensable under the Michigan No-Fault Act,

these defendants committed mail fraud, as defined in 18 U.S.C. § 1341.

      440. As several of the defendants named herein agreed that they would use

(and, in fact, did use) faxes over interstate wires in furtherance of their scheme to

defraud Allstate by seeking payment for services that are not compensable under the

Michigan No-Fault Act, these defendants committed wire fraud, as defined in 18

U.S.C. § 1343.

      441. Allstate reasonably relied on the submissions it received from ISpine,

Fountain View, Northwest Neurology, Performance Orthopedics, BRR Medical,

Gulf Coast, and CCT Medical (by and through Pribil, Barber, Jenkins, and Swift),

including the representative submissions set out in Exhibit 11 annexed hereto and

identified in the exemplar claims above.

      442. As the defendants agreed to pursue the same criminal objective

(namely, mail and wire fraud), they committed a conspiracy within the meaning of

the RICO Act, 18 U.S.C. § 1962(d), and are therefore jointly and severally liable for

Allstate’s damages.




                                           87
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.88 Filed 07/28/20 Page 88 of 146




XIII. DAMAGES

      443. The pattern of fraudulent conduct by the defendants injured Allstate in

its business and property by reason of the aforesaid violations of law.

      444. Although it is not necessary for Allstate to calculate damages with

specificity at this stage in the litigation, and Allstate’s damages continue to accrue,

Allstate’s injury includes, but is not limited to, compensatory damages in excess of

$730,805.

      445. Exhibits 12 through 18 annexed hereto and incorporated herein as if

fully set forth in their entirety, identify monies paid by Allstate to the defendants by

date, payor, patient claim number, check number, and amount.

      446. Exhibits 12 (ISpine), 13 (Fountain View), 14 (Northwest Neurology),

15 (Performance Orthopedics), 16 (BRR Medical), 17 (Gulf Coast), and 18 (CCT

Medical), annexed hereto and incorporated herein as if fully set forth in their entirety,

identify monies paid by Allstate to the defendants by date, payor, patient claim

number, check number, and amount.

      447. Every claim and payment identified in Exhibits 12 through 18 derives

from an Allstate insurance policy.

      448. Allstate’s claim for compensatory damages, as set out in Exhibits 12

through 18, does not include payment made with respect to any Assigned Claim

Facility/Michigan Automobile Insurance Placement Facility claimant.

                                           88
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.89 Filed 07/28/20 Page 89 of 146




      449. Every payment identified in Exhibits 12 through 18 was made by

Allstate alone and Allstate has not been reimbursed for any of the payments itemized

in Exhibits 12 through 18.

      450. Moreover, every payment identified in Exhibits 12 through 18 derives

from a check sent by Allstate to the defendants through the U.S. Mail.

      451. As such, the defendants knew that the U.S. Mail would be used as part

of their scheme to defraud as the defendants only faxed and mailed medical records

and bills for the purpose of having Allstate rely on such documents and mail payment

in response thereto.

      452. Allstate also seeks damages, in an amount to be determined at trial,

related to the cost of claims handling/adjustment for claims mailed and faxed by the

defendants, which includes the cost of investigation to uncover the fraudulent nature

of the claims submitted by the defendants.

      453. Allstate investigated each of the defendants both individually and in

connection with the comprehensive scheme detailed herein and incurred

investigative and claims handling expenses with respect to each defendant.




                                         89
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.90 Filed 07/28/20 Page 90 of 146




XIV. CAUSES OF ACTION

                                 COUNT I
                   VIOLATIONS OF 18 U.S.C. § 1962(c)
                            (ISpine Enterprise)
  Against Surgical Center of Southfield, LLC d/b/a Fountain View Surgery
 Center; Northwest Neurology, P.C.; BRR Medical Supply, Inc.; Gulf Coast
  Medical Services, LLC; CCT Medical Supplies, Inc.; Stefan Pribil, M.D.;
    Wesley Blake Barber; Tessy Jenkins, M.D.; and Robert Swift, D.O.

      454. Allstate re-alleges, re-pleads, and incorporates by reference paragraphs

1 through 453 set forth above as if fully set forth herein.

      455. ISpine constitutes an enterprise, as defined in 18 U.S.C. § 1961(4),

engaged in, and the activities of which affect, interstate commerce.

      456. In connection with each of the claims identified in the within

Complaint, Surgical Center of Southfield, LLC d/b/a Fountain View Surgery Center;

Northwest Neurology, P.C.; BRR Medical Supply, Inc.; Gulf Coast Medical

Services, LLC; CCT Medical Supplies, Inc.; Stefan Pribil, M.D.; Wesley Blake

Barber; Tessy Jenkins, M.D.; and Robert Swift, D.O. (“Count I defendants”)

intentionally caused to be prepared, faxed, and mailed false medical documentation

by ISpine, or knew that such false medical documentation would be faxed and

mailed in the ordinary course of ISpine’s business, or should have reasonably

foreseen that the faxing and mailing of such false medical documentation by ISpine

would occur, in furtherance of the Count I defendants’ scheme to defraud.




                                          90
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.91 Filed 07/28/20 Page 91 of 146




        457. The Count I defendants employed, knew, or should have foreseen that,

two (2) or more faxes and mailings would be sent to demand and receive payment

from Allstate on certain dates, including, but not limited to, those dates identified in

the charts annexed hereto at Exhibits 1 and 11.

        458. Among other things, medical records, bills, invoices, applications for

insurance, applications for benefits, and premium checks were delivered to Allstate

through the U.S. Mail and/or interstate wires.

        459. Policies of insurance were delivered to insureds through the U.S. Mail.

        460. Payments to ISpine from Allstate were transmitted through the U.S.

Mail.

        461. As documented above, the Count I defendants repeatedly and

intentionally submitted, caused to be submitted, or knew that documentation would

be submitted to Allstate for medical services that were purportedly performed by

ISpine, which they knew would be billed by ISpine, in order to collect payment from

Allstate under the personal injury protection benefits portion of the Allstate policies

and applicable provisions of the Michigan No-Fault Act.

        462. Pribil and Barber owned and managed ISpine and were responsible for

all actions taken by ISpine and its employees and representatives.

        463. Fountain View, which is owned by Swift, provided ISpine with

facilities to bill for medically unnecessary procedures.

                                          91
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.92 Filed 07/28/20 Page 92 of 146




      464. Northwest Neurology and its owner Jenkins billed for unwarranted

IONM that was used to falsely justify procedures billed by ISpine.

      465. BRR Medical, Gulf Coast, and CCT Medical issued (if at all) DME to

create the appearance that procedures and services billed by ISpine were medically

necessary.

      466. As a result of, and in reasonable reliance on, these misleading

documents and representations, Allstate, by its agents and employees, issued drafts

to ISpine for the benefit of the Count I defendants that would not otherwise have

been paid.

      467. The Count I defendants’ pattern of submitting, causing to be submitted,

or knowing that fraudulent claims that appeared legitimate on their face would be

submitted prevented Allstate from discovering the fraudulent scheme for a long

period of time, thus enabling the Count I defendants to continue their fraudulent

scheme without detection.

      468. By faxing and mailing, or agreeing that the interstate wires or the mails

would be used to submit, numerous fraudulent claims in an ongoing scheme, the

Count I defendants engaged in a pattern of racketeering activity within the meaning

of 18 U.S.C. § 1962(c).




                                        92
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.93 Filed 07/28/20 Page 93 of 146




      469. The activities alleged in this Complaint had the direct effect of causing

funds to be transferred from Allstate to ISpine for the benefit of the Count I

defendants.

      470. The Count I defendants participated in the conduct of this enterprise

through a pattern of racketeering activities.

      471. Allstate is a “person,” as defined by 18 U.S.C. § 1961(3), injured in its

business or property by reason of the Count I defendants’ fraudulent acts.

      472. The Count I defendants’ conduct in violation of 18 U.S.C. § 1962(c)

was the direct and proximate cause of Allstate’s injury.

      473. Allstate (and all plaintiffs individually) is in the business of writing

insurance and paying claims in the State of Michigan.

      474. Insurance fraud schemes practiced here and elsewhere have a

deleterious impact on Allstate’s overall financial well-being and adversely affect

insurance rates.

      475. By virtue of the Count I defendants’ violation of 18 U.S.C. § 1962(c),

Allstate is entitled to recover from them three times the damages sustained by reason

of the claims submitted, caused to be submitted, or known to be submitted by them,

and others acting in concert with them, together with the costs of suit, including

reasonable attorney’s fees.




                                          93
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.94 Filed 07/28/20 Page 94 of 146




                                COUNT II
                   VIOLATIONS OF 18 U.S.C. § 1962(d)
                            (ISpine Enterprise)
  Against Surgical Center of Southfield, LLC d/b/a Fountain View Surgery
 Center; Northwest Neurology, P.C.; BRR Medical Supply, Inc.; Gulf Coast
  Medical Services, LLC; CCT Medical Supplies, Inc.; Stefan Pribil, M.D.;
    Wesley Blake Barber; Tessy Jenkins, M.D.; and Robert Swift, D.O.

      476. Allstate re-alleges, re-pleads, and incorporates by reference paragraphs

1 through 453 set forth above as if fully set forth herein.

      477. Defendants Surgical Center of Southfield, LLC d/b/a Fountain View

Surgery Center; Northwest Neurology, P.C.; BRR Medical Supply, Inc.; Gulf Coast

Medical Services, LLC; CCT Medical Supplies, Inc.; Stefan Pribil, M.D.; Wesley

Blake Barber; Tessy Jenkins, M.D.; and Robert Swift, D.O. (“Count II defendants”)

conspired with each other to violate 18 U.S.C. § 1962(c) through the facilitation of

the operation of ISpine.

      478. The Count II defendants each agreed to further, facilitate, support, and

operate the ISpine enterprise.

      479. As such, the Count II defendants conspired to violate 18 U.S.C. §

1962(c).

      480. The purpose of the conspiracy was to obtain No-Fault payments from

Allstate on behalf of ISpine even though ISpine was not eligible to collect No-Fault

payments by virtue of its unlawful conduct.




                                          94
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.95 Filed 07/28/20 Page 95 of 146




      481. The Count II defendants were aware of this purpose and agreed to take

steps to meet the conspiracy’s objectives, including the creation and submission to

Allstate of insurance claim and medical record documents containing material

misrepresentations.

      482. Allstate has been injured in its business and property by reason of this

conspiratorial conduct whereas Allstate has been induced to make No-Fault claim

payments as a result of the Count II defendants’ unlawful conduct described herein.

      483. By virtue of this violation of 18 U.S.C. § 1962(d), the Count II

defendants are jointly and severally liable to Allstate and Allstate is entitled to

recover from each three times the damages sustained by reason of the claims

submitted by or on behalf of the Count II defendants, and others acting in concert

with them, together with the costs of suit, including reasonable attorney’s fees.

                                 COUNT III
                    VIOLATIONS OF 18 U.S.C. § 1962(c)
                         (Fountain View Enterprise)
 Against ISpine, PLLC; Performance Orthopedics of Michigan PLLC; Stefan
          Pribil, M.D.; Wesley Blake Barber; and Robert Swift, D.O.

      484. Allstate re-alleges, re-pleads, and incorporates by reference paragraphs

1 through 453 set forth above as if fully set forth herein.

      485. Fountain View constitutes an enterprise, as defined in 18 U.S.C.

§ 1961(4), engaged in, and the activities of which affect, interstate commerce.




                                          95
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.96 Filed 07/28/20 Page 96 of 146




      486. In connection with each of the claims identified in the within

Complaint, ISpine, PLLC; Performance Orthopedics of Michigan PLLC; Stefan

Pribil, M.D.; Wesley Blake Barber; and Robert Swift, D.O. (“Count III defendants”)

intentionally caused to be prepared, faxed, and mailed false medical documentation

by Fountain View, or knew that such false medical documentation would be faxed

and mailed in the ordinary course of Fountain View’s business, or should have

reasonably foreseen that the faxing and mailing of such false medical documentation

by Fountain View would occur, in furtherance of the Count III defendants’ scheme

to defraud.

      487. The Count III defendants employed, knew, or should have foreseen that

two (2) or more faxes and mailings would be sent to demand and receive payment

from Allstate on certain dates, including, but not limited to, those dates identified in

the charts annexed hereto at Exhibits 2 and 11.

      488. Among other things, medical records, bills, invoices, applications for

insurance, applications for benefits, and premium checks were delivered to Allstate

through the U.S. Mail and/or interstate wires.

      489. Policies of insurance were delivered to insureds through the U.S. Mail.

      490. Payments to Fountain View from Allstate were transmitted through the

U.S. Mail.




                                          96
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.97 Filed 07/28/20 Page 97 of 146




      491. As documented above, the Count III defendants repeatedly and

intentionally submitted, caused to be submitted, or knew that documentation would

be submitted to Allstate for medical services that were purportedly performed by

Fountain View, which they knew would be billed by Fountain View, in order to

collect payment from Allstate under the personal injury protection benefits portion

of the Allstate policies and applicable provisions of the Michigan No-Fault Act.

      492. Swift owned and managed Fountain View and was responsible for all

actions taken by Fountain View and its representatives.

      493. ISpine, Performance Orthopedics, Pribil, Barber, and Swift billed for

services and procedures at Fountain View that allowed Fountain View to submit

charges to Allstate for medically unnecessary and unlawful facility fees and facility

fees for procedures that did not happen at all.

      494. As a result of, and in reasonable reliance on, these misleading

documents and representations, Allstate, by its agents and employees, issued drafts

to Fountain View for the benefit of the Count III defendants that would not otherwise

have been paid.

      495. The Count III defendants’ pattern of submitting, causing to be

submitted, or knowing that fraudulent claims that appeared legitimate on their face

would be submitted prevented Allstate from discovering the fraudulent scheme for




                                          97
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.98 Filed 07/28/20 Page 98 of 146




a long period of time, thus enabling the Count III defendants to continue their

fraudulent scheme without detection.

      496. By faxing and mailing, or agreeing that the interstate wires or the mails

would be used to submit, numerous fraudulent claims in an ongoing scheme, the

Count III defendants engaged in a pattern of racketeering activity within the meaning

of 18 U.S.C. § 1962(c).

      497. The activities alleged in this Complaint had the direct effect of causing

funds to be transferred from Allstate to Fountain View for the benefit of the Count

III defendants.

      498. The Count III defendants participated in the conduct of this enterprise

through a pattern of racketeering activities.

      499. Allstate is a “person,” as defined by 18 U.S.C. § 1961(3), injured in its

business or property by reason of the Count III defendants’ fraudulent acts.

      500. The Count III defendants’ conduct in violation of 18 U.S.C. § 1962(c)

was the direct and proximate cause of Allstate’s injury.

      501. Allstate (and all plaintiffs individually) is in the business of writing

insurance and paying claims in the State of Michigan.

      502. Insurance fraud schemes practiced here and elsewhere have a

deleterious impact on Allstate’s overall financial well-being and adversely affect

insurance rates.

                                          98
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.99 Filed 07/28/20 Page 99 of 146




      503. By virtue of the Count III defendants’ violation of 18 U.S.C. § 1962(c),

Allstate is entitled to recover from them three times the damages sustained by reason

of the claims submitted, caused to be submitted, or known to be submitted by them,

and others acting in concert with them, together with the costs of suit, including

reasonable attorney’s fees.

                                 COUNT IV
                    VIOLATIONS OF 18 U.S.C. § 1962(d)
                         (Fountain View Enterprise)
 Against ISpine, PLLC; Performance Orthopedics of Michigan PLLC; Stefan
          Pribil, M.D.; Wesley Blake Barber; and Robert Swift, D.O.

      504. Allstate re-alleges, re-pleads, and incorporates by reference paragraphs

1 through 453 set forth above as if fully set forth herein.

      505. Defendants ISpine, PLLC; Performance Orthopedics of Michigan

PLLC; Stefan Pribil; Wesley Blake Barber; and Robert Swift (“Count IV

defendants”) conspired with each other to violate 18 U.S.C. § 1962(c) through the

facilitation of the operation of Fountain View.

      506. The Count IV defendants each agreed to further, facilitate, support, and

operate the Fountain View enterprise.

      507. As such, the Count IV defendants conspired to violate 18 U.S.C. §

1962(c).




                                          99
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.100 Filed 07/28/20 Page 100 of 146




       508. The purpose of the conspiracy was to obtain No-Fault payments from

 Allstate on behalf of Fountain View even though Fountain View was not eligible to

 collect No-Fault payments by virtue of its unlawful conduct.

       509. The Count IV defendants were aware of this purpose and agreed to take

 steps to meet the conspiracy’s objectives, including the creation and submission to

 Allstate of insurance claim and medical record documents containing material

 misrepresentations.

       510. Allstate has been injured in its business and property by reason of this

 conspiratorial conduct whereas Allstate has been induced to make No-Fault claim

 payments as a result of the Count IV defendants’ unlawful conduct described herein.

       511. By virtue of this violation of 18 U.S.C. § 1962(d), the Count IV

 defendants are jointly and severally liable to Allstate and Allstate is entitled to

 recover from each three times the damages sustained by reason of the claims

 submitted by or on behalf of the Count IV defendants, and others acting in concert

 with them, together with the costs of suit, including reasonable attorney’s fees.

                                 COUNT V
                    VIOLATIONS OF 18 U.S.C. § 1962(c)
                     (Northwest Neurology Enterprise)
  Against ISpine, PLLC; Stefan Pribil, M.D.; Wesley Blake Barber; and Tessy
                                Jenkins, M.D.

       512. Allstate re-alleges, re-pleads, and incorporates by reference paragraphs

 1 through 453 set forth above as if fully set forth herein.

                                           100
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.101 Filed 07/28/20 Page 101 of 146




       513. Northwest Neurology constitutes an enterprise, as defined in 18 U.S.C.

 § 1961(4), engaged in, and the activities of which affect, interstate commerce.

       514. In connection with each of the claims identified in the within

 Complaint, ISpine, PLLC; Stefan Pribil, M.D.; Wesley Blake Barber; and Tessy

 Jenkins, M.D. (“Count V defendants”) intentionally caused to be prepared, faxed,

 and mailed false medical documentation by Northwest Neurology, or knew that such

 false medical documentation would be faxed and mailed in the ordinary course of

 Northwest Neurology’s business, or should have reasonably foreseen that the faxing

 and mailing of such false medical documentation by Northwest Neurology would

 occur, in furtherance of the Count V defendants’ scheme to defraud.

       515. The Count V defendants employed, knew, or should have foreseen that

 two (2) or more faxes and mailings would be sent to demand and receive payment

 from Allstate on certain dates, including, but not limited to, those dates identified in

 the charts annexed hereto at Exhibits 3 and 11.

       516. Among other things, medical records, bills, invoices, applications for

 insurance, applications for benefits, and premium checks were delivered to Allstate

 through the U.S. Mail and/or interstate wires.

       517. Policies of insurance were delivered to insureds through the U.S. Mail.

       518. Payments to Northwest Neurology from Allstate were transmitted

 through the U.S. Mail.

                                           101
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.102 Filed 07/28/20 Page 102 of 146




       519. As documented above, the Count V defendants repeatedly and

 intentionally submitted, caused to be submitted, or knew that documentation would

 be submitted to Allstate for medical services that were purportedly performed by

 Northwest Neurology, which they knew would be billed by Northwest Neurology,

 in order to collect payment from Allstate under the personal injury protection

 benefits portion of the Allstate policies and applicable provisions of the Michigan

 No-Fault Act.

       520. Jenkins owned and managed Northwest Neurology and was responsible

 for all actions taken by Northwest Neurology and its representatives.

       521. ISpine, Pribil, and Barber arranged for Northwest Neurology to

 perform medically unnecessary IONM services on ISpine patients, which allowed

 Northwest Neurology to submit bills to Allstate.

       522. As a result of, and in reasonable reliance on, these misleading

 documents and representations, Allstate, by its agents and employees, issued drafts

 to Northwest Neurology for the benefit of the Count V defendants that would not

 otherwise have been paid.

       523. The Count V defendants’ pattern of submitting, causing to be

 submitted, or knowing that fraudulent claims that appeared legitimate on their face

 would be submitted prevented Allstate from discovering the fraudulent scheme for




                                         102
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.103 Filed 07/28/20 Page 103 of 146




 a long period of time, thus enabling the Count V defendants to continue their

 fraudulent scheme without detection.

       524. By faxing and mailing, or agreeing that the interstate wires or the mails

 would be used to submit, numerous fraudulent claims in an ongoing scheme, the

 Count V defendants engaged in a pattern of racketeering activity within the meaning

 of 18 U.S.C. § 1962(c).

       525. The activities alleged in this Complaint had the direct effect of causing

 funds to be transferred from Allstate to Northwest Neurology for the benefit of the

 Count V defendants.

       526. The Count V defendants participated in the conduct of this enterprise

 through a pattern of racketeering activities.

       527. Allstate is a “person,” as defined by 18 U.S.C. § 1961(3), injured in its

 business or property by reason of the Count V defendants’ fraudulent acts.

       528. The Count V defendants’ conduct in violation of 18 U.S.C. § 1962(c)

 was the direct and proximate cause of Allstate’s injury.

       529. Allstate (and all plaintiffs individually) is in the business of writing

 insurance and paying claims in the State of Michigan.

       530. Insurance fraud schemes practiced here and elsewhere have a

 deleterious impact on Allstate’s overall financial well-being and adversely affect

 insurance rates.

                                           103
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.104 Filed 07/28/20 Page 104 of 146




       531. By virtue of the Count V defendants’ violation of 18 U.S.C. § 1962(c),

 Allstate is entitled to recover from them three times the damages sustained by reason

 of the claims submitted, caused to be submitted, or known to be submitted by them,

 and others acting in concert with them, together with the costs of suit, including

 reasonable attorney’s fees.

                                 COUNT VI
                    VIOLATIONS OF 18 U.S.C. § 1962(d)
                      (Northwest Neurology Enterprise)
  Against ISpine, PLLC; Stefan Pribil, M.D.; Wesley Blake Barber; and Tessy
                                Jenkins, M.D.

       532. Allstate re-alleges, re-pleads, and incorporates by reference paragraphs

 1 through 453 set forth above as if fully set forth herein.

       533. Defendants ISpine, PLLC; Stefan Pribil, M.D.; Wesley Blake Barber;

 and Tessy Jenkins, M.D. (“Count VI defendants”) conspired with each other to

 violate 18 U.S.C. § 1962(c) through the facilitation of the operation of Northwest

 Neurology.

       534. The Count VI defendants each agreed to further, facilitate, support, and

 operate the Northwest Neurology enterprise.

       535. As such, the Count VI defendants conspired to violate 18 U.S.C. §

 1962(c).




                                           104
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.105 Filed 07/28/20 Page 105 of 146




       536. The purpose of the conspiracy was to obtain No-Fault payments from

 Allstate on behalf of Northwest Neurology even though Northwest Neurology was

 not eligible to collect No-Fault payments by virtue of its unlawful conduct.

       537. The Count VI defendants were aware of this purpose and agreed to take

 steps to meet the conspiracy’s objectives, including the creation and submission to

 Allstate of insurance claim and medical record documents containing material

 misrepresentations.

       538. Allstate has been injured in its business and property by reason of this

 conspiratorial conduct whereas Allstate has been induced to make No-Fault claim

 payments as a result of the Count VI defendants’ unlawful conduct described herein.

       539. By virtue of this violation of 18 U.S.C. § 1962(d), the Count VI

 defendants are jointly and severally liable to Allstate and Allstate is entitled to

 recover from each three times the damages sustained by reason of the claims

 submitted by or on behalf of the Count VI defendants, and others acting in concert

 with them, together with the costs of suit, including reasonable attorney’s fees.

                                COUNT VII
                    VIOLATIONS OF 18 U.S.C. § 1962(c)
                    (Performance Orthopedics Enterprise)
   Against Surgical Center of Southfield, LLC d/b/a Fountain View Surgery
    Center; BRR Medical Supply, Inc.; Gulf Coast Medical Services, LLC;
                Wesley Blake Barber; and Robert Swift, D.O.

       540. Allstate re-alleges, re-pleads, and incorporates by reference paragraphs

 1 through 453 set forth above as if fully set forth herein.
                                           105
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.106 Filed 07/28/20 Page 106 of 146




       541. Performance Orthopedics constitutes an enterprise, as defined in 18

 U.S.C. § 1961(4), engaged in, and the activities of which affect, interstate

 commerce.

       542. In connection with each of the claims identified in the within Complaint

 Surgical Center of Southfield, LLC d/b/a Fountain View Surgery Center; BRR

 Medical Supply, Inc.; Gulf Coast Medical Services, LLC; Wesley Blake Barber; and

 Robert Swift, D.O. (“Count VII defendants”) intentionally caused to be prepared,

 faxed, and mailed false medical documentation by Performance Orthopedics, or

 knew that such false medical documentation would be faxed and mailed in the

 ordinary course of Performance Orthopedics’s business, or should have reasonably

 foreseen that the faxing and mailing of such false medical documentation by

 Performance Orthopedics would occur, in furtherance of the Count VII defendants’

 scheme to defraud.

       543. The Count VII defendants employed, knew, or should have foreseen

 that two (2) or more faxes and mailings would be sent to demand and receive

 payment from Allstate on certain dates, including, but not limited to, those dates

 identified in the charts annexed hereto at Exhibits 4 and 11.

       544. Among other things, medical records, bills, invoices, applications for

 insurance, applications for benefits, and premium checks were delivered to Allstate

 through the U.S. Mail and/or interstate wires.

                                          106
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.107 Filed 07/28/20 Page 107 of 146




       545. Policies of insurance were delivered to insureds through the U.S. Mail.

       546. Payments to Performance Orthopedics from Allstate were transmitted

 through the U.S. Mail.

       547. As documented above, the Count VII defendants repeatedly and

 intentionally submitted, caused to be submitted, or knew that documentation would

 be submitted to Allstate for medical services that were purportedly performed by

 Performance Orthopedics, which they knew would be billed by Performance

 Orthopedics, in order to collect payment from Allstate under the personal injury

 protection benefits portion of the Allstate policies and applicable provisions of the

 Michigan No-Fault Act.

       548. Swift is the owner and manager of Performance Orthopedics and is

 responsible for all actions taken by Performance Orthopedics and its representatives.

       549. Barber arranged for the sale of Performance Orthopedics accounts

 receivables to third-party medical factoring companies, which incentivized

 Performance Orthopedics to bill for unnecessary and extensive alleged services and

 allowed Performance Orthopedics to obtain funding to continue the scheme

 discussed herein.

       550. Fountain View provided Performance Orthopedics with facilities to bill

 for medically unnecessary procedures.




                                         107
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.108 Filed 07/28/20 Page 108 of 146




       551. BRR Medical and Gulf Coast issued DME prescribed by Performance

 Orthopedics, which was used by Performance Orthopedics to create the appearance

 of medical necessity for services billed.

       552. As a result of, and in reasonable reliance on, these misleading

 documents and representations, Allstate, by its agents and employees, issued drafts

 to Performance Orthopedics for the benefit of the Count VII defendants that would

 not otherwise have been paid.

       553. The Count VII defendants’ pattern of submitting, causing to be

 submitted, or knowing that fraudulent claims that appeared legitimate on their face

 would be submitted prevented Allstate from discovering the fraudulent scheme for

 a long period of time, thus enabling the Count VII defendants to continue their

 fraudulent scheme without detection.

       554. By faxing and mailing, or agreeing that the interstate wires or the mails

 would be used to submit, numerous fraudulent claims in an ongoing scheme, the

 Count VII defendants engaged in a pattern of racketeering activity within the

 meaning of 18 U.S.C. § 1962(c).

       555. The activities alleged in this Complaint had the direct effect of causing

 funds to be transferred from Allstate to Performance Orthopedics for the benefit of

 the Count VII defendants.




                                             108
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.109 Filed 07/28/20 Page 109 of 146




       556. The Count VII defendants participated in the conduct of this enterprise

 through a pattern of racketeering activities.

       557. Allstate is a “person,” as defined by 18 U.S.C. § 1961(3), injured in its

 business or property by reason of the Count VII defendants’ fraudulent acts.

       558. The Count VII defendants’ conduct in violation of 18 U.S.C. § 1962(c)

 was the direct and proximate cause of Allstate’s injury.

       559. Allstate (and all plaintiffs individually) is in the business of writing

 insurance and paying claims in the State of Michigan.

       560. Insurance fraud schemes practiced here and elsewhere have a

 deleterious impact on Allstate’s overall financial well-being and adversely affect

 insurance rates.

       561. By virtue of the Count VII defendants’ violation of 18 U.S.C. § 1962(c),

 Allstate is entitled to recover from them three times the damages sustained by reason

 of the claims submitted, caused to be submitted, or known to be submitted by them,

 and others acting in concert with them, together with the costs of suit, including

 reasonable attorney’s fees.




                                           109
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.110 Filed 07/28/20 Page 110 of 146




                                COUNT VIII
                    VIOLATIONS OF 18 U.S.C. § 1962(d)
                    (Performance Orthopedics Enterprise)
   Against Surgical Center of Southfield, LLC d/b/a Fountain View Surgery
    Center; BRR Medical Supply, Inc.; Gulf Coast Medical Services, LLC;
                Wesley Blake Barber; and Robert Swift, D.O.

       562. Allstate re-alleges, re-pleads, and incorporates by reference paragraphs

 1 through 453 set forth above as if fully set forth herein.

       563. Defendants Surgical Center of Southfield, LLC d/b/a Fountain View

 Surgery Center; BRR Medical Supply, Inc.; Gulf Coast Medical Services, LLC;

 Wesley Blake Barber; and Robert Swift, D.O. (“Count VIII defendants”) conspired

 with each other to violate 18 U.S.C. § 1962(c) through the facilitation of the

 operation of Performance Orthopedics.

       564. The Count VIII defendants each agreed to further, facilitate, support,

 and operate the Performance Orthopedics enterprise.

       565. As such, the Count VIII defendants conspired to violate 18 U.S.C. §

 1962(c).

       566. The purpose of the conspiracy was to obtain No-Fault payments from

 Allstate on behalf of Performance Orthopedics even though Performance

 Orthopedics was not eligible to collect No-Fault payments by virtue of its unlawful

 conduct.

       567. The Count VIII defendants were aware of this purpose and agreed to

 take steps to meet the conspiracy’s objectives, including the creation and submission
                                           110
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.111 Filed 07/28/20 Page 111 of 146




 to Allstate of insurance claim and medical record documents containing material

 misrepresentations.

       568. Allstate has been injured in its business and property by reason of this

 conspiratorial conduct whereas Allstate has been induced to make No-Fault claim

 payments as a result of the Count VIII defendants’ unlawful conduct described

 herein.

       569. By virtue of this violation of 18 U.S.C. § 1962(d), the Count VIII

 defendants are jointly and severally liable to Allstate and Allstate is entitled to

 recover from each three times the damages sustained by reason of the claims

 submitted by or on behalf of the Count VIII defendants, and others acting in concert

 with them, together with the costs of suit, including reasonable attorney’s fees.

                                  COUNT IX
                     VIOLATIONS OF 18 U.S.C. § 1962(c)
                           (BRR Medical Enterprise)
  Against ISpine, PLLC; Performance Orthopedics of Michigan PLLC; Stefan
           Pribil, M.D.; Wesley Blake Barber; and Robert Swift, D.O.

       570. Allstate re-alleges, re-pleads, and incorporates by reference paragraphs

 1 through 453 set forth above as if fully set forth herein.

       571. BRR Medical constitutes an enterprise, as defined in 18 U.S.C.

 § 1961(4), engaged in, and the activities of which affect, interstate commerce.

       572. In connection with each of the claims identified in the within Complaint

 ISpine, PLLC; Performance Orthopedics of Michigan PLLC; Stefan Pribil, M.D.;

                                           111
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.112 Filed 07/28/20 Page 112 of 146




 Wesley Blake Barber; and Robert Swift, D.O. (“Count IX defendants”) intentionally

 caused to be prepared, faxed, and mailed false medical documentation by BRR

 Medical, or knew that such false medical documentation would be faxed and mailed

 in the ordinary course of BRR Medical’s business, or should have reasonably

 foreseen that the faxing and mailing of such false medical documentation by BRR

 Medical would occur, in furtherance of the Count IX defendants’ scheme to defraud.

       573. The Count IX defendants employed, knew, or should have foreseen that

 two (2) or more faxes and mailings would be sent to demand and receive payment

 from Allstate on certain dates, including, but not limited to, those dates identified in

 the charts annexed hereto at Exhibits 5 and 11.

       574. Among other things, medical records, bills, invoices, applications for

 insurance, applications for benefits, and premium checks were delivered to Allstate

 through the U.S. Mail and/or interstate wires.

       575. Policies of insurance were delivered to insureds through the U.S. Mail.

       576. Payments to BRR Medical from Allstate were transmitted through the

 U.S. Mail.

       577. As documented above, the Count IX defendants repeatedly and

 intentionally submitted, caused to be submitted, or knew that documentation would

 be submitted to Allstate for medical services that were purportedly performed by

 BRR Medical, which they knew would be billed by BRR Medical, in order to collect

                                           112
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.113 Filed 07/28/20 Page 113 of 146




 payment from Allstate under the personal injury protection benefits portion of the

 Allstate policies and applicable provisions of the Michigan No-Fault Act.

       578. ISpine, Performance Orthopedics, Pribil, Barber, and Swift prescribed

 the medically unnecessary DME that was billed by BRR Medical.

       579. The Count IX defendants submitted, or caused to be submitted, false

 and fraudulent medical records, bills, and invoices that created the appearance of

 injury and permitted BRR Medical to continue providing unlawful and medically

 unnecessary treatment, if provided at all.

       580. As a result of, and in reasonable reliance on, these misleading

 documents and representations, Allstate, by its agents and employees, issued drafts

 to BRR Medical for the benefit of the Count IX defendants that would not otherwise

 have been paid.

       581. The Count IX defendants’ pattern of submitting, causing to be

 submitted, or knowing that fraudulent claims that appeared legitimate on their face

 would be submitted prevented Allstate from discovering the fraudulent scheme for

 a long period of time, thus enabling the Count IX defendants to continue their

 fraudulent scheme without detection.

       582. By faxing and mailing, or agreeing that the interstate wires or the mails

 would be used to submit, numerous fraudulent claims in an ongoing scheme, the




                                          113
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.114 Filed 07/28/20 Page 114 of 146




 Count IX defendants engaged in a pattern of racketeering activity within the meaning

 of 18 U.S.C. § 1962(c).

       583. The activities alleged in this Complaint had the direct effect of causing

 funds to be transferred from Allstate to BRR Medical for the benefit of the Count IX

 defendants.

       584. The Count IX defendants participated in the conduct of this enterprise

 through a pattern of racketeering activities.

       585. Allstate is a “person,” as defined by 18 U.S.C. § 1961(3), injured in its

 business or property by reason of the Count IX defendants’ fraudulent acts.

       586. The Count IX defendants’ conduct in violation of 18 U.S.C. § 1962(c)

 was the direct and proximate cause of Allstate’s injury.

       587. Allstate (and all plaintiffs individually) is in the business of writing

 insurance and paying claims in the State of Michigan.

       588. Insurance fraud schemes practiced here and elsewhere have a

 deleterious impact on Allstate’s overall financial well-being and adversely affect

 insurance rates.

       589. By virtue of the Count IX defendants’ violation of 18 U.S.C. § 1962(c),

 Allstate is entitled to recover from them three times the damages sustained by reason

 of the claims submitted, caused to be submitted, or known to be submitted by them,




                                           114
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.115 Filed 07/28/20 Page 115 of 146




 and others acting in concert with them, together with the costs of suit, including

 reasonable attorney’s fees.

                                   COUNT X
                     VIOLATIONS OF 18 U.S.C. § 1962(d)
                           (BRR Medical Enterprise)
  Against ISpine, PLLC; Performance Orthopedics of Michigan PLLC; Stefan
           Pribil, M.D.; Wesley Blake Barber; and Robert Swift, D.O.

       590. Allstate re-alleges, re-pleads, and incorporates by reference paragraphs

 1 through 453 set forth above as if fully set forth herein.

       591. Defendants ISpine, PLLC; Performance Orthopedics of Michigan

 PLLC; Stefan Pribil, M.D.; Wesley Blake Barber; and Robert Swift, D.O. (“Count

 X defendants”) conspired with each other to violate 18 U.S.C. § 1962(c) through the

 facilitation of the operation of BRR Medical.

       592. The Count X defendants each agreed to further, facilitate, support, and

 operate the BRR Medical enterprise.

       593. As such, the Count X defendants conspired to violate 18 U.S.C. §

 1962(c).

       594. The purpose of the conspiracy was to obtain No-Fault payments from

 Allstate on behalf of BRR Medical even though BRR Medical was not eligible to

 collect No-Fault payments by virtue of its unlawful conduct.

       595. The Count X defendants were aware of this purpose and agreed to take

 steps to meet the conspiracy’s objectives, including the creation and submission to

                                           115
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.116 Filed 07/28/20 Page 116 of 146




 Allstate of insurance claim and medical record documents containing material

 misrepresentations.

       596. Allstate has been injured in its business and property by reason of this

 conspiratorial conduct whereas Allstate has been induced to make No-Fault claim

 payments as a result of the Count X defendants’ unlawful conduct described herein.

       597. By virtue of this violation of 18 U.S.C. § 1962(d), the Count X

 defendants are jointly and severally liable to Allstate and Allstate is entitled to

 recover from each three times the damages sustained by reason of the claims

 submitted by or on behalf of the Count X defendants, and others acting in concert

 with them, together with the costs of suit, including reasonable attorney’s fees.

                                  COUNT XI
                     VIOLATIONS OF 18 U.S.C. § 1962(c)
                            (Gulf Coast Enterprise)
  Against ISpine, PLLC; Performance Orthopedics of Michigan PLLC; Stefan
           Pribil, M.D.; Wesley Blake Barber; and Robert Swift, D.O.

       598. Allstate re-alleges, re-pleads, and incorporates by reference paragraphs

 1 through 453 set forth above as if fully set forth herein.

       599. Gulf Coast constitutes an enterprise, as defined in 18 U.S.C. § 1961(4),

 engaged in, and the activities of which affect, interstate commerce.

       600. In connection with each of the claims identified in the within

 Complaint, ISpine, PLLC; Performance Orthopedics of Michigan PLLC; Stefan

 Pribil, M.D.; Wesley Blake Barber; and Robert Swift, D.O. (“Count XI defendants”)

                                           116
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.117 Filed 07/28/20 Page 117 of 146




 intentionally caused to be prepared, faxed, and mailed false medical documentation

 by Gulf Coast, or knew that such false medical documentation would be faxed and

 mailed in the ordinary course of Gulf Coast’s business, or should have reasonably

 foreseen that the faxing and mailing of such false medical documentation by Gulf

 Coast would occur, in furtherance of the Count XI defendants’ scheme to defraud.

         601. The Count XI defendants employed, knew, or should have foreseen that

 two (2) or more faxes and mailings would be sent to demand and receive payment

 from Allstate on certain dates, including, but not limited to, those dates identified in

 the charts annexed hereto at Exhibits 6 and 11.

         602. Among other things, medical records, bills, invoices, applications for

 insurance, applications for benefits, and premium checks were delivered to Allstate

 through the U.S. Mail and/or interstate wires.

         603. Policies of insurance were delivered to insureds through the U.S. Mail.

         604. Payments to Gulf Coast from Allstate were transmitted through the U.S.

 Mail.

         605. As documented above, the Count XI defendants repeatedly and

 intentionally submitted, caused to be submitted, or knew that documentation would

 be submitted to Allstate for medical services that were purportedly performed by

 Gulf Coast, which they knew would be billed by Gulf Coast, in order to collect




                                           117
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.118 Filed 07/28/20 Page 118 of 146




 payment from Allstate under the personal injury protection benefits portion of the

 Allstate policies and applicable provisions of the Michigan No-Fault Act.

       606. ISpine, Performance Orthopedics, Pribil, Barber, and Swift prescribed

 the medically unnecessary DME that was billed by Gulf Coast.

       607. The Count XI defendants submitted, or caused to be submitted, false

 and fraudulent medical records, bills, and invoices that created the appearance of

 injury and permitted Gulf Coast to continue providing unlawful and medically

 unnecessary treatment, if provided at all.

       608. As a result of, and in reasonable reliance on, these misleading

 documents and representations, Allstate, by its agents and employees, issued drafts

 to Gulf Coast for the benefit of the Count XI defendants that would not otherwise

 have been paid.

       609. The Count XI defendants’ pattern of submitting, causing to be

 submitted, or knowing that fraudulent claims that appeared legitimate on their face

 would be submitted prevented Allstate from discovering the fraudulent scheme for

 a long period of time, thus enabling the Count XI defendants to continue their

 fraudulent scheme without detection.

       610. By faxing and mailing, or agreeing that the interstate wires or the mails

 would be used to submit, numerous fraudulent claims in an ongoing scheme, the




                                          118
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.119 Filed 07/28/20 Page 119 of 146




 Count XI defendants engaged in a pattern of racketeering activity within the meaning

 of 18 U.S.C. § 1962(c).

       611. The activities alleged in this Complaint had the direct effect of causing

 funds to be transferred from Allstate to Gulf Coast for the benefit of the Count XI

 defendants.

       612. The Count XI defendants participated in the conduct of this enterprise

 through a pattern of racketeering activities.

       613. Allstate is a “person,” as defined by 18 U.S.C. § 1961(3), injured in its

 business or property by reason of the Count XI defendants’ fraudulent acts.

       614. The Count XI defendants’ conduct in violation of 18 U.S.C. § 1962(c)

 was the direct and proximate cause of Allstate’s injury.

       615. Allstate (and all plaintiffs individually) is in the business of writing

 insurance and paying claims in the State of Michigan.

       616. Insurance fraud schemes practiced here and elsewhere have a

 deleterious impact on Allstate’s overall financial well-being and adversely affect

 insurance rates.

       617. By virtue of the Count XI defendants’ violation of 18 U.S.C. § 1962(c),

 Allstate is entitled to recover from them three times the damages sustained by reason

 of the claims submitted, caused to be submitted, or known to be submitted by them,




                                           119
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.120 Filed 07/28/20 Page 120 of 146




 and others acting in concert with them, together with the costs of suit, including

 reasonable attorney’s fees.

                                  COUNT XII
                     VIOLATIONS OF 18 U.S.C. § 1962(d)
                            (Gulf Coast Enterprise)
  Against ISpine, PLLC; Performance Orthopedics of Michigan PLLC; Stefan
           Pribil, M.D.; Wesley Blake Barber; and Robert Swift, D.O.

       618. Allstate re-alleges, re-pleads, and incorporates by reference paragraphs

 1 through 453 set forth above as if fully set forth herein.

       619. Defendants ISpine, PLLC; Performance Orthopedics of Michigan

 PLLC; BRR Medical Supply, Inc; Stefan Pribil, M.D.; Wesley Blake Barber; and

 Robert Swift, D.O. (“Count XII defendants”) conspired with each other to violate 18

 U.S.C. § 1962(c) through the facilitation of the operation of Gulf Coast.

       620. The Count XII defendants each agreed to further, facilitate, support,

 and operate the Gulf Coast enterprise.

       621. As such, the Count XII defendants conspired to violate 18 U.S.C. §

 1962(c).

       622. The purpose of the conspiracy was to obtain No-Fault payments from

 Allstate on behalf of Gulf Coast even though Gulf Coast was not eligible to collect

 No-Fault payments by virtue of its unlawful conduct.

       623. The Count XII defendants were aware of this purpose and agreed to

 take steps to meet the conspiracy’s objectives, including the creation and submission

                                           120
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.121 Filed 07/28/20 Page 121 of 146




 to Allstate of insurance claim and medical record documents containing material

 misrepresentations.

       624. Allstate has been injured in its business and property by reason of this

 conspiratorial conduct whereas Allstate has been induced to make No-Fault claim

 payments as a result of the Count XII defendants’ unlawful conduct described

 herein.

       625. By virtue of this violation of 18 U.S.C. § 1962(d), the Count XII

 defendants are jointly and severally liable to Allstate and Allstate is entitled to

 recover from each three times the damages sustained by reason of the claims

 submitted by or on behalf of the Count XII defendants, and others acting in concert

 with them, together with the costs of suit, including reasonable attorney’s fees.

                               COUNT XIII
                    VIOLATIONS OF 18 U.S.C. § 1962(c)
                         (CCT Medical Enterprise)
     Against ISpine, PLLC; Stefan Pribil, M.D.; and Wesley Blake Barber

       626. Allstate re-alleges, re-pleads, and incorporates by reference paragraphs

 1 through 453 set forth above as if fully set forth herein.

       627. CCT Medical constitutes an enterprise, as defined in 18 U.S.C.

 § 1961(4), engaged in, and the activities of which affect, interstate commerce.

       628. In connection with each of the claims identified in the within

 Complaint, ISpine, PLLC; Stefan Pribil, M.D.; and Wesley Blake Barber (“Count

 XIII defendants”) intentionally caused to be prepared, faxed, and mailed false
                                           121
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.122 Filed 07/28/20 Page 122 of 146




 medical documentation by CCT Medical, or knew that such false medical

 documentation would be faxed and mailed in the ordinary course of CCT Medical’s

 business, or should have reasonably foreseen that the faxing and mailing of such

 false medical documentation by CCT Medical would occur, in furtherance of the

 Count XIII defendants’ scheme to defraud.

       629. The Count XIII defendants employed, knew, or should have foreseen

 that two (2) or more faxes and mailings would be sent to demand and receive

 payment from Allstate on certain dates, including, but not limited to, those dates

 identified in the charts annexed hereto at Exhibits 7 and 11.

       630. Among other things, medical records, bills, invoices, applications for

 insurance, applications for benefits, and premium checks were delivered to Allstate

 through the U.S. Mail and/or interstate wires.

       631. Policies of insurance were delivered to insureds through the U.S. Mail.

       632. Payments to CCT Medical from Allstate were transmitted through the

 U.S. Mail.

       633. As documented above, the Count XIII defendants repeatedly and

 intentionally submitted, caused to be submitted, or knew that documentation would

 be submitted to Allstate for medical services that were purportedly performed by

 CCT Medical, which they knew would be billed by CCT Medical, in order to collect




                                          122
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.123 Filed 07/28/20 Page 123 of 146




 payment from Allstate under the personal injury protection benefits portion of the

 Allstate policies and applicable provisions of the Michigan No-Fault Act.

       634. ISpine, Pribil, and Barber prescribed the medically unnecessary DME

 that was billed by CCT Medical.

       635. The Count XIII defendants submitted, or caused to be submitted, false

 and fraudulent medical records, bills, and invoices that created the appearance of

 injury and permitted CCT Medical to continue providing unlawful and medically

 unnecessary treatment, if provided at all.

       636. As a result of, and in reasonable reliance on, these misleading

 documents and representations, Allstate, by its agents and employees, issued drafts

 to CCT Medical for the benefit of the Count XIII defendants that would not

 otherwise have been paid.

       637. The Count XIII defendants’ pattern of submitting, causing to be

 submitted, or knowing that fraudulent claims that appeared legitimate on their face

 would be submitted prevented Allstate from discovering the fraudulent scheme for

 a long period of time, thus enabling the Count XIII defendants to continue their

 fraudulent scheme without detection.

       638. By faxing and mailing, or agreeing that the interstate wires or the mails

 would be used to submit, numerous fraudulent claims in an ongoing scheme, the




                                          123
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.124 Filed 07/28/20 Page 124 of 146




 Count XIII defendants engaged in a pattern of racketeering activity within the

 meaning of 18 U.S.C. § 1962(c).

       639. The activities alleged in this Complaint had the direct effect of causing

 funds to be transferred from Allstate to CCT Medical for the benefit of the Count

 XIII defendants.

       640. The Count XIII defendants participated in the conduct of this enterprise

 through a pattern of racketeering activities.

       641. Allstate is a “person,” as defined by 18 U.S.C. § 1961(3), injured in its

 business or property by reason of the Count XIII defendants’ fraudulent acts.

       642. The Count XIII defendants’ conduct in violation of 18 U.S.C. § 1962(c)

 was the direct and proximate cause of Allstate’s injury.

       643. Allstate (and all plaintiffs individually) is in the business of writing

 insurance and paying claims in the State of Michigan.

       644. Insurance fraud schemes practiced here and elsewhere have a

 deleterious impact on Allstate’s overall financial well-being and adversely affect

 insurance rates.

       645. By virtue of the Count XIII defendants’ violation of 18 U.S.C. §

 1962(c), Allstate is entitled to recover from them three times the damages sustained

 by reason of the claims submitted, caused to be submitted, or known to be submitted




                                           124
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.125 Filed 07/28/20 Page 125 of 146




 by them, and others acting in concert with them, together with the costs of suit,

 including reasonable attorney’s fees.

                                COUNT XIV
                    VIOLATIONS OF 18 U.S.C. § 1962(d)
                         (CCT Medical Enterprise)
     Against ISpine, PLLC; Stefan Pribil, M.D.; and Wesley Blake Barber

       646. Allstate re-alleges, re-pleads, and incorporates by reference paragraphs

 1 through 453 set forth above as if fully set forth herein.

       647. Defendants ISpine, PLLC; Stefan Pribil, M.D.; and Wesley Blake

 Barber (“Count XIV defendants”) conspired with each other to violate 18 U.S.C. §

 1962(c) through the facilitation of the operation of CCT Medical.

       648. The Count XIV defendants each agreed to further, facilitate, support,

 and operate the CCT Medical enterprise.

       649. As such, the Count XIV defendants conspired to violate 18 U.S.C. §

 1962(c).

       650. The purpose of the conspiracy was to obtain No-Fault payments from

 Allstate on behalf of CCT Medical even though CCT Medical was not eligible to

 collect No-Fault payments by virtue of its unlawful conduct.

       651. The Count XIV defendants were aware of this purpose and agreed to

 take steps to meet the conspiracy’s objectives, including the creation and submission

 to Allstate of insurance claim and medical record documents containing material

 misrepresentations.
                                           125
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.126 Filed 07/28/20 Page 126 of 146




       652. Allstate has been injured in its business and property by reason of this

 conspiratorial conduct whereas Allstate has been induced to make No-Fault claim

 payments as a result of the Count XIV defendants’ unlawful conduct described

 herein.

       653. By virtue of this violation of 18 U.S.C. § 1962(d), the Count XIV

 defendants are jointly and severally liable to Allstate and Allstate is entitled to

 recover from each three times the damages sustained by reason of the claims

 submitted by or on behalf of the Count XIV defendants, and others acting in concert

 with them, together with the costs of suit, including reasonable attorney’s fees.

                                    COUNT XV
                              COMMON LAW FRAUD
                               Against All Defendants

       654. Allstate re-alleges, re-pleads, and incorporates by reference paragraphs

 1 through 453 set forth above as if fully set forth herein.

       655. The scheme to defraud perpetrated by ISpine, PLLC; Surgical Center

 of Southfield, LLC d/b/a Fountain View Surgery Center; Northwest Neurology,

 P.C.; Performance Orthopedics of Michigan PLLC; BRR Medical Supply, Inc.; Gulf

 Coast Medical Services, LLC; CCT Medical Supplies, Inc; Stefan Pribil, M.D.;

 Wesley Blake Barber; Tessy Jenkins, M.D.; and Robert Swift, D.O. (“Count XV

 defendants”) was dependent upon a succession of material misrepresentations of fact

 that the defendants were lawfully and actually providing necessary services in

                                           126
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.127 Filed 07/28/20 Page 127 of 146




 compliance with the Michigan No-Fault Act and were entitled to collect benefits

 thereunder.

       656. The misrepresentations of fact made by the Count XV defendants

 include, but are not limited to, those material misrepresentations discussed in section

 XI supra.

       657. The Count XV defendants’ representations were false or required

 disclosure of additional facts to render the information furnished not misleading.

       658. The misrepresentations were intentionally made by the Count XV

 defendants in furtherance of their scheme to defraud Allstate by submitting, causing

 to be submitted, or knowing that non-compensable claims for payment under the

 Michigan No-Fault Act would be submitted to Allstate.

       659. The Count XV defendants’ misrepresentations were known to be false

 and were made for the purpose of inducing Allstate to make payments for claims

 that are not compensable under Michigan law.

       660. Allstate reasonably relied upon such material misrepresentations to its

 detriment in paying numerous non-meritorious bills for alleged medical expenses

 pursuant to No-Fault insurance claims and in incurring expenses related to the

 adjustment and processing of claims submitted by the defendants.




                                          127
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.128 Filed 07/28/20 Page 128 of 146




       661. As a direct and proximate result of the defendants’ fraudulent

 representations and acts, Allstate has been damaged in its business and property as

 previously described herein.

                                    COUNT XVI
                                CIVIL CONSPIRACY
                                Against All Defendants

       662. Allstate re-alleges, re-pleads, and incorporates by reference paragraphs

 1 through 453 set forth above as if fully set forth herein.

       663. Defendants ISpine, PLLC; Surgical Center of Southfield, LLC d/b/a

 Fountain View Surgery Center; Northwest Neurology, P.C.; Performance

 Orthopedics of Michigan PLLC; BRR Medical Supply, Inc.; Gulf Coast Medical

 Services, LLC; CCT Medical Supplies, Inc; Stefan Pribil, M.D.; Wesley Blake

 Barber; Tessy Jenkins, M.D.; and Robert Swift, D.O. (“Count XVI defendants”)

 combined and concerted to accomplish the unlawful purpose of defrauding Allstate

 by submitting claims for payment pursuant to Allstate policies and applicable

 provisions of the Michigan No-Fault Act to which they were not entitled because (1)

 the defendants did not actually render the treatment for which claims were

 submitted, (2) the defendants did not provide reasonably necessary medical

 treatment, (3) the defendants did not lawfully render treatment, and (4) the

 defendants engaged in fraudulent billing practices.




                                           128
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.129 Filed 07/28/20 Page 129 of 146




       664. The Count XVI defendants worked together to achieve an unlawful

 purpose (namely, defrauding Allstate for personal gain).

       665. This purpose was known to all of the Count XVI defendants and

 intentionally pursued.

       666. Despite knowing that the defendants were not entitled to payment

 pursuant to Allstate policies and applicable provisions of the Michigan No-Fault Act

 because they billed for services that were not actually provided, because they billed

 for services that were not reasonably necessary, because treatment was not lawfully

 rendered, and because they engaged in fraudulent billing practices all in furtherance

 of their quid pro quo network and predetermined treatment protocol (as detailed

 throughout this Complaint), the Count XVI defendants nonetheless submitted,

 caused to be submitted, or knew that claims would be submitted (with accompanying

 false medical documentation) to Allstate seeking payment to the defendants.

       667. In reasonable reliance on the false medical documentation submitted by

 the defendants, Allstate paid certain of the claims submitted.

       668. All of the Count XVI defendants directly benefited from the payments

 made to ISpine, Fountain View, Northwest Neurology, Performance Orthopedics,

 BRR Medical, Gulf Coast, and CCT Medical.

       669. All of the Count XVI defendants actively and intentionally partook in

 a scheme to defraud Allstate and also encouraged and aided other Count XVI

                                          129
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.130 Filed 07/28/20 Page 130 of 146




 defendants in the commission of acts done for the benefit of all Count XVI

 defendants and to the unjustified detriment of Allstate.

       670. Accordingly, all of the Count XVI defendants are equally liable for the

 fraud perpetrated on Allstate pursuant to their conspiracy.

                               COUNT XVII
                  PAYMENT UNDER MISTAKE OF FACT
   Against ISpine, PLLC; Surgical Center of Southfield, LLC d/b/a Fountain
  View Surgery Center; Northwest Neurology, P.C.; Performance Orthopedics
  of Michigan PLLC; BRR Medical Supply, Inc.; Gulf Coast Medical Services,
                    LLC; and CCT Medical Supplies, Inc.

       671. Allstate re-alleges, re-pleads, and incorporates by reference paragraphs

 1 through 453 set forth above as if fully set forth herein.

       672. Allstate paid the amounts described herein and itemized in Exhibits 12

 through 18 under a misunderstanding, misapprehension, error, fault, or ignorance of

 material facts, namely, the scheme to defraud Allstate by misrepresenting the fact,

 lawfulness, and necessity of services purportedly provided and billed by ISpine,

 PLLC; Surgical Center of Southfield, LLC d/b/a Fountain View Surgery Center;

 Northwest Neurology, P.C.; Performance Orthopedics of Michigan PLLC; BRR

 Medical Supply, Inc.; Gulf Coast Medical Services, LLC; and CCT Medical

 Supplies, Inc. (“Count XVII defendants”).

       673. Allstate sustained damages by paying under a mistake of fact the claims

 submitted by the Count XVII defendants, which misrepresented the fact,



                                           130
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.131 Filed 07/28/20 Page 131 of 146




 reasonableness, necessity, and lawfulness of the medical services allegedly rendered

 and whether the patient’s injury arose out of a motor vehicle accident.

       674. The Count XVII defendants, individually and jointly, would be unjustly

 enriched if permitted to retain the payments made to them by Allstate under a

 mistake of fact.

       675. Allstate is entitled to restitution from each of the Count XVII

 defendants, individually and jointly, for all monies paid to and/or received by them

 from Allstate.

                                  COUNT XVIII
                              UNJUST ENRICHMENT
                               Against All Defendants

       676. Allstate re-alleges, re-pleads, and incorporates by reference paragraphs

 1 through 453 set forth above as if fully set forth herein.

       677. Allstate paid monies, including those amounts set out in Exhibits 12

 through 18, in response to the claims submitted and caused to be submitted by

 defendants ISpine, PLLC; Surgical Center of Southfield, LLC d/b/a Fountain View

 Surgery Center; Northwest Neurology, P.C.; Performance Orthopedics of Michigan

 PLLC; BRR Medical Supply, Inc.; Gulf Coast Medical Services, LLC; CCT Medical

 Supplies, Inc; Stefan Pribil, M.D.; Wesley Blake Barber; Tessy Jenkins, M.D.; and

 Robert Swift, D.O. (“Count XVIII defendants”) in reasonable belief that it was




                                           131
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.132 Filed 07/28/20 Page 132 of 146




 legally obligated to make such payments based upon the defendants’ fraudulent

 misrepresentations.

       678. Allstate’s payments constitute a benefit which the Count XVIII

 defendants aggressively sought and voluntarily accepted.

       679. The Count XVIII defendants wrongfully obtained payments from

 Allstate through the fraudulent scheme detailed herein.

       680. The Count XVIII defendants have been unjustly enriched by receipt of

 these wrongfully obtained payments from Allstate.

       681. The Count XVIII defendants’ retention of these payments would

 violate fundamental principles of justice, equity, and good conscience.

                          COUNT XIX
          DECLARATORY RELIEF PURSUANT TO 28 U.S.C. § 2201
                      Against All Defendants

       682. Allstate re-alleges, re-pleads, and incorporates by reference paragraphs

 1 through 453 set forth above as if fully set forth herein.

       683. Defendants ISpine, PLLC; Surgical Center of Southfield, LLC d/b/a

 Fountain View Surgery Center; Northwest Neurology, P.C.; Performance

 Orthopedics of Michigan PLLC; BRR Medical Supply, Inc.; Gulf Coast Medical

 Services, LLC; CCT Medical Supplies, Inc; Stefan Pribil, M.D.; Wesley Blake

 Barber; Tessy Jenkins, M.D.; and Robert Swift, D.O. (“Count XIX defendants”)




                                           132
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.133 Filed 07/28/20 Page 133 of 146




 routinely billed for unnecessary and unlawful services with respect to the patients at

 issue in this Complaint.

       684. The Count XIX defendants also rendered services pursuant to a

 fraudulent scheme whereby patients were illegally solicited and referred to them for

 the purpose of generating claims to Allstate, and not for the purpose of providing

 reasonably necessary medical treatment, testing, or services.

       685. Pursuant to the Michigan No-Fault Act, an insurer is liable to pay

 benefits only for reasonable and necessary expenses for lawfully rendered treatment

 arising out of a motor vehicle accident. Mich. Comp. Laws §§ 500.3105 and

 500.3107.

       686. The lack of reasonableness and necessity are defenses to an insurer’s

 obligation to pay No-Fault benefits arising out of a motor vehicle accident. Mich.

 Comp. Laws § 500.3107.

       687. The lack of lawfully-rendered treatment (such as treatment arising from

 illegal solicitation and unlicensed treatment) is also a defense to an insurer’s

 obligation to pay No-Fault benefits.

       688. Where a provider is unable to show that an expense has been incurred

 for a reasonably necessary product or service arising out of a motor vehicle accident,

 there can be no finding of a breach of the insurer’s duty to pay, and thus no finding

 of liability with regard to that expense.

                                             133
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.134 Filed 07/28/20 Page 134 of 146




       689. The Count XIX defendants continue to submit claims under Allstate

 policies and applicable provisions of the Michigan No-Fault Act for unnecessary and

 unlawfully rendered medical services to Allstate, and other claims remain pending

 with Allstate.

       690. The Count XIX defendants will continue to submit claims under

 Allstate policies and applicable provisions of the Michigan No-Fault Act absent a

 declaration by this Court that Allstate has no obligation to pay fraudulent pending

 and previously-denied insurance claims submitted by any of the Count XIX

 defendants for any or all of the reasons set out in the within Complaint.

       691. Accordingly, Allstate requests a judgment pursuant to the Declaratory

 Judgment Act, 28 U.S.C. § 2201, declaring that the Count XIX defendants billed for

 unnecessary and unlawful treatment that is not compensable under Allstate policies

 and applicable provisions of the Michigan No-Fault Act.

       692. Allstate also requests a judgment pursuant to the Declaratory Judgment

 Act, 28 U.S.C. § 2201, declaring that the Count XIX defendants were engaged in a

 fraudulent scheme whereby they billed for unnecessary and unlawful treatment and

 submitted unreasonable charges for the same to Allstate at all relevant times.

       693. As such, the Count XIX defendants have no standing to submit, pursue,

 or receive benefits or any other payment from Allstate, and Allstate requests a

 judgment pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201, declaring

                                          134
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.135 Filed 07/28/20 Page 135 of 146




 that the Count XIX defendants cannot seek payment from Allstate for benefits under

 Michigan’s No-Fault Act, Mich. Comp. Laws § 500.3101, et seq., any policy of

 insurance, any assignment of benefits, any lien of any nature, or any other claim for

 payment related to the fraudulent conduct detailed in the within Complaint.

       694. Allstate further requests a judgment pursuant to the Declaratory

 Judgment Act, 28 U.S.C. § 2201, declaring that the Count XIX defendants cannot

 balance bill or otherwise seek payment from any person insured under an Allstate

 policy or for whom Allstate is the responsible payor related to the fraudulent conduct

 detailed in the within Complaint.

 XV. DEMAND FOR RELIEF

                                  COUNT I
                    VIOLATIONS OF 18 U.S.C. § 1962(c)
                             (ISpine Enterprise)
   Against Surgical Center of Southfield, LLC d/b/a Fountain View Surgery
  Center; Northwest Neurology, P.C.; BRR Medical Supply, Inc.; Gulf Coast
   Medical Services, LLC; CCT Medical Supplies, Inc.; Stefan Pribil, M.D.;
     Wesley Blake Barber; Tessy Jenkins, M.D.; and Robert Swift, D.O.

       (a)    AWARD Allstate its actual and consequential damages in an amount

 to be determined at trial;

       (b)    AWARD Allstate treble damages pursuant to 18 U.S.C. § 1964,

 together with interest, costs, and attorney’s fees;

       (c)    GRANT Allstate injunctive relief enjoining the defendants from

 engaging in the wrongful conduct alleged in the within Complaint; and

                                           135
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.136 Filed 07/28/20 Page 136 of 146




       (d)    GRANT all other relief this Court deems just.

                                 COUNT II
                    VIOLATIONS OF 18 U.S.C. § 1962(d)
                             (ISpine Enterprise)
   Against Surgical Center of Southfield, LLC d/b/a Fountain View Surgery
  Center; Northwest Neurology, P.C.; BRR Medical Supply, Inc.; Gulf Coast
   Medical Services, LLC; CCT Medical Supplies, Inc.; Stefan Pribil, M.D.;
     Wesley Blake Barber; Tessy Jenkins, M.D.; and Robert Swift, D.O.

       (a)    AWARD Allstate its actual and consequential damages in an amount

 to be determined at trial;

       (b)    AWARD Allstate treble damages pursuant to 18 U.S.C. § 1964,

 together with interest, costs, and attorney’s fees;

       (c)    GRANT Allstate injunctive relief enjoining the defendants from

 engaging in the wrongful conduct alleged in the within Complaint; and

       (d)    GRANT all other relief this Court deems just.

                                  COUNT III
                     VIOLATIONS OF 18 U.S.C. § 1962(c)
                          (Fountain View Enterprise)
  Against ISpine, PLLC; Performance Orthopedics of Michigan PLLC; Stefan
           Pribil, M.D.; Wesley Blake Barber; and Robert Swift, D.O.

       (a)    AWARD Allstate its actual and consequential damages in an amount

 to be determined at trial;

       (b)    AWARD Allstate treble damages pursuant to 18 U.S.C. § 1964,

 together with interest, costs, and attorney’s fees;




                                           136
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.137 Filed 07/28/20 Page 137 of 146




       (c)    GRANT Allstate injunctive relief enjoining the defendants from

 engaging in the wrongful conduct alleged in the within Complaint; and

       (d)    GRANT all other relief this Court deems just.

                                  COUNT IV
                     VIOLATIONS OF 18 U.S.C. § 1962(d)
                          (Fountain View Enterprise)
  Against ISpine, PLLC; Performance Orthopedics of Michigan PLLC; Stefan
           Pribil, M.D.; Wesley Blake Barber; and Robert Swift, D.O.

       (a)    AWARD Allstate its actual and consequential damages in an amount

 to be determined at trial;

       (b)    AWARD Allstate treble damages pursuant to 18 U.S.C. § 1964,

 together with interest, costs, and attorney’s fees;

       (c)    GRANT Allstate injunctive relief enjoining the defendants from

 engaging in the wrongful conduct alleged in the within Complaint; and

       (d)    GRANT all other relief this Court deems just.

                                 COUNT V
                    VIOLATIONS OF 18 U.S.C. § 1962(c)
                     (Northwest Neurology Enterprise)
  Against ISpine, PLLC; Stefan Pribil, M.D.; Wesley Blake Barber; and Tessy
                                Jenkins, M.D.

       (a)    AWARD Allstate its actual and consequential damages in an amount

 to be determined at trial;

       (b)    AWARD Allstate treble damages pursuant to 18 U.S.C. § 1964,

 together with interest, costs, and attorney’s fees;

                                           137
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.138 Filed 07/28/20 Page 138 of 146




       (c)    GRANT Allstate injunctive relief enjoining the defendants from

 engaging in the wrongful conduct alleged in the within Complaint; and

       (d)    GRANT all other relief this Court deems just.

                                 COUNT VI
                    VIOLATIONS OF 18 U.S.C. § 1962(d)
                      (Northwest Neurology Enterprise)
  Against ISpine, PLLC; Stefan Pribil, M.D.; Wesley Blake Barber; and Tessy
                                Jenkins, M.D.

       (a)    AWARD Allstate its actual and consequential damages in an amount

 to be determined at trial;

       (b)    AWARD Allstate treble damages pursuant to 18 U.S.C. § 1964,

 together with interest, costs, and attorney’s fees;

       (c)    GRANT Allstate injunctive relief enjoining the defendants from

 engaging in the wrongful conduct alleged in the within Complaint; and

       (d)    GRANT all other relief this Court deems just.

                                COUNT VII
                    VIOLATIONS OF 18 U.S.C. § 1962(c)
                    (Performance Orthopedics Enterprise)
   Against Surgical Center of Southfield, LLC d/b/a Fountain View Surgery
    Center; BRR Medical Supply, Inc.; Gulf Coast Medical Services, LLC;
                Wesley Blake Barber; and Robert Swift, D.O.

       (a)    AWARD Allstate its actual and consequential damages in an amount

 to be determined at trial;

       (b)    AWARD Allstate treble damages pursuant to 18 U.S.C. § 1964,

 together with interest, costs, and attorney’s fees;
                                           138
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.139 Filed 07/28/20 Page 139 of 146




       (c)    GRANT Allstate injunctive relief enjoining the defendants from

 engaging in the wrongful conduct alleged in the within Complaint; and

       (d)    GRANT all other relief this Court deems just.

                                COUNT VIII
                    VIOLATIONS OF 18 U.S.C. § 1962(d)
                    (Performance Orthopedics Enterprise)
   Against Surgical Center of Southfield, LLC d/b/a Fountain View Surgery
    Center; BRR Medical Supply, Inc.; Gulf Coast Medical Services, LLC;
                Wesley Blake Barber; and Robert Swift, D.O.

       (a)    AWARD Allstate its actual and consequential damages in an amount

 to be determined at trial;

       (b)    AWARD Allstate treble damages pursuant to 18 U.S.C. § 1964,

 together with interest, costs, and attorney’s fees;

       (c)    GRANT Allstate injunctive relief enjoining the defendants from

 engaging in the wrongful conduct alleged in the within Complaint; and

       (d)    GRANT all other relief this Court deems just.

                                  COUNT IX
                     VIOLATIONS OF 18 U.S.C. § 1962(c)
                           (BRR Medical Enterprise)
  Against ISpine, PLLC; Performance Orthopedics of Michigan PLLC; Stefan
           Pribil, M.D.; Wesley Blake Barber; and Robert Swift, D.O.

       (a)    AWARD Allstate its actual and consequential damages in an amount

 to be determined at trial;

       (b)    AWARD Allstate treble damages pursuant to 18 U.S.C. § 1964,

 together with interest, costs, and attorney’s fees;
                                           139
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.140 Filed 07/28/20 Page 140 of 146




       (c)    GRANT Allstate injunctive relief enjoining the defendants from

 engaging in the wrongful conduct alleged in the within Complaint; and

       (d)    GRANT all other relief this Court deems just.

                                   COUNT X
                     VIOLATIONS OF 18 U.S.C. § 1962(d)
                           (BRR Medical Enterprise)
  Against ISpine, PLLC; Performance Orthopedics of Michigan PLLC; Stefan
           Pribil, M.D.; Wesley Blake Barber; and Robert Swift, D.O.

       (a)    AWARD Allstate its actual and consequential damages in an amount

 to be determined at trial;

       (b)    AWARD Allstate treble damages pursuant to 18 U.S.C. § 1964,

 together with interest, costs, and attorney’s fees;

       (c)    GRANT Allstate injunctive relief enjoining the defendants from

 engaging in the wrongful conduct alleged in the within Complaint; and

       (d)    GRANT all other relief this Court deems just.

                                  COUNT XI
                     VIOLATIONS OF 18 U.S.C. § 1962(c)
                            (Gulf Coast Enterprise)
  Against ISpine, PLLC; Performance Orthopedics of Michigan PLLC; Stefan
           Pribil, M.D.; Wesley Blake Barber; and Robert Swift, D.O.

       (a)    AWARD Allstate its actual and consequential damages in an amount

 to be determined at trial;

       (b)    AWARD Allstate treble damages pursuant to 18 U.S.C. § 1964,

 together with interest, costs, and attorney’s fees;

                                           140
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.141 Filed 07/28/20 Page 141 of 146




       (c)    GRANT Allstate injunctive relief enjoining the defendants from

 engaging in the wrongful conduct alleged in the within Complaint; and

       (d)    GRANT all other relief this Court deems just.

                                  COUNT XII
                     VIOLATIONS OF 18 U.S.C. § 1962(d)
                            (Gulf Coast Enterprise)
  Against ISpine, PLLC; Performance Orthopedics of Michigan PLLC; Stefan
           Pribil, M.D.; Wesley Blake Barber; and Robert Swift, D.O.

       (a)    AWARD Allstate its actual and consequential damages in an amount

 to be determined at trial;

       (b)    AWARD Allstate treble damages pursuant to 18 U.S.C. § 1964,

 together with interest, costs, and attorney’s fees;

       (c)    GRANT Allstate injunctive relief enjoining the defendants from

 engaging in the wrongful conduct alleged in the within Complaint; and

       (d)    GRANT all other relief this Court deems just.

                                COUNT XIII
                     VIOLATIONS OF 18 U.S.C. § 1962(c)
                          (CCT Medical Enterprise)
      Against ISpine, PLLC; Stefan Pribil, M.D.; and Wesley Blake Barber

       (a)    AWARD Allstate its actual and consequential damages in an amount

 to be determined at trial;

       (b)    AWARD Allstate treble damages pursuant to 18 U.S.C. § 1964,

 together with interest, costs, and attorney’s fees;



                                           141
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.142 Filed 07/28/20 Page 142 of 146




       (c)    GRANT Allstate injunctive relief enjoining the defendants from

 engaging in the wrongful conduct alleged in the within Complaint; and

       (d)    GRANT all other relief this Court deems just.

                                 COUNT XIV
                     VIOLATIONS OF 18 U.S.C. § 1962(d)
                          (CCT Medical Enterprise)
      Against ISpine, PLLC; Stefan Pribil, M.D.; and Wesley Blake Barber

       (a)    AWARD Allstate its actual and consequential damages in an amount

 to be determined at trial;

       (b)    AWARD Allstate treble damages pursuant to 18 U.S.C. § 1964,

 together with interest, costs, and attorney’s fees;

       (c)    GRANT Allstate injunctive relief enjoining the defendants from

 engaging in the wrongful conduct alleged in the within Complaint; and

       (d)    GRANT all other relief this Court deems just.

                                    COUNT XV
                              COMMON LAW FRAUD
                               Against All Defendants

       (a)    AWARD Allstate its actual and consequential damages against the

 defendants jointly and severally in an amount to be determined at trial;

       (b)    AWARD Allstate its costs, including, but not limited to, investigative

 costs incurred in the detection of the defendants’ illegal conduct; and

       (c)    GRANT all other relief this Court deems just.



                                           142
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.143 Filed 07/28/20 Page 143 of 146




                                      COUNT XVI
                                  CIVIL CONSPIRACY
                                  Against All Defendants

       (a)    AWARD Allstate its actual and consequential damages against the

 defendants jointly and severally in an amount to be determined at trial;

       (b)    AWARD Allstate its costs, including, but not limited to, investigative

 costs incurred in the detection of the defendants’ illegal conduct; and

       (c)    GRANT all other relief this Court deems just.

                               COUNT XVII
                  PAYMENT UNDER MISTAKE OF FACT
   Against ISpine, PLLC; Surgical Center of Southfield, LLC d/b/a Fountain
  View Surgery Center; Northwest Neurology, P.C.; Performance Orthopedics
  of Michigan PLLC; BRR Medical Supply, Inc.; Gulf Coast Medical Services,
                    LLC; and CCT Medical Supplies, Inc.

       (a)    AWARD Allstate its actual and consequential damages in an amount

 to be determined at trial; and

       (b)    GRANT all other relief this Court deems just.

                                 COUNT XVIII
                             UNJUST ENRICHMENT
                              Against All Defendants

       (a)    AWARD Allstate its actual and consequential damages in an amount

 to be determined at trial; and

       (b)    GRANT all other relief this Court deems just.




                                           143
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.144 Filed 07/28/20 Page 144 of 146




                          COUNT XIX
          DECLARATORY RELIEF PURSUANT TO 28 U.S.C. § 2201
                      Against All Defendants

       (a)    DECLARE that Allstate has no obligation to pay pending and

 previously denied No-Fault insurance claims submitted by ISpine, PLLC; Surgical

 Center of Southfield, LLC d/b/a Fountain View Surgery Center; Northwest

 Neurology, P.C.; Performance Orthopedics of Michigan PLLC; BRR Medical

 Supply, Inc.; Gulf Coast Medical Services, LLC; CCT Medical Supplies, Inc; Stefan

 Pribil, M.D.; Wesley Blake Barber; Tessy Jenkins, M.D.; and Robert Swift, D.O.

 for any or all of the reasons set out in the within Complaint;

       (b)    DECLARE that ISpine, PLLC; Surgical Center of Southfield, LLC

 d/b/a Fountain View Surgery Center; Northwest Neurology, P.C.; Performance

 Orthopedics of Michigan PLLC; BRR Medical Supply, Inc.; Gulf Coast Medical

 Services, LLC; CCT Medical Supplies, Inc; Stefan Pribil, M.D.; Wesley Blake

 Barber; Tessy Jenkins, M.D.; and Robert Swift, D.O., jointly and severally, cannot

 seek payment from Allstate for benefits under Michigan’s No-Fault Act, Mich.

 Comp. Laws § 500.3101, et seq., any policy of insurance, any assignment of benefits,

 any lien of any nature, or any other claim for payment related to the fraudulent

 conduct detailed in the within Complaint;

       (c)    DECLARE that ISpine, PLLC; Surgical Center of Southfield, LLC

 d/b/a Fountain View Surgery Center; Northwest Neurology, P.C.; Performance

                                          144
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.145 Filed 07/28/20 Page 145 of 146




 Orthopedics of Michigan PLLC; BRR Medical Supply, Inc.; Gulf Coast Medical

 Services, LLC; CCT Medical Supplies, Inc; Stefan Pribil, M.D.; Wesley Blake

 Barber; Tessy Jenkins, M.D.; and Robert Swift, D.O., jointly and severally, cannot

 balance bill or otherwise seek payment from any person insured under an Allstate

 policy or for whom Allstate is the responsible payor related to the fraudulent conduct

 detailed in the within Complaint; and

       (d)    GRANT such other relief as this Court deems just and appropriate

 under Michigan law, federal law, and the principles of equity.

 XVI. JURY DEMAND

       The plaintiffs hereby demand a trial by jury on all claims.

                         [SIGNATURE PAGE FOLLOWS]




                                          145
Case 2:20-cv-12008-TGB-EAS ECF No. 1, PageID.146 Filed 07/28/20 Page 146 of 146




                                            Respectfully submitted,

                                            SMITH & BRINK

                                            /s/ Jacquelyn A. McEttrick
                                            ________________________
                                            Richard D. King, Jr.
                                            rking@smithbrink.com
                                            Nathan A. Tilden (P76969)
                                            ntilden@smithbrink.com
                                            Jacquelyn A. McEttrick
                                            jmcettrick@smithbrink.com
                                            Andrew H. DeNinno
                                            adeninno@smithbrink.com
                                            38777 Six Mile Road, Suite 314
                                            Livonia, MI 48152
                                            (734) 521-9000

                                            350 Granite Street, Suite 2303
                                            Braintree, MA 02184
                                            (617) 770-2214

                                            Attorneys for Plaintiffs
                                            Allstate Insurance Company,
                                            Allstate Property and Casualty
                                            Insurance Company, Allstate Fire and
                                            Casualty      Insurance   Company,
                                            Esurance Insurance Company, and
                                            Esurance Property and Casualty
                                            Insurance Company

 Dated: July 28, 2020




                                      146
